 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY VASQUEZ,                                      No. 1:19-cv-00811-DAD-SKO (HC)
12                       Petitioner,                     FINDINGS AND RECOMMENDATION
                                                         TO DENY PETITION FOR WRIT OF
13            v.                                         HABEAS CORPUS
14    WILLIAM SULLIVAN, Warden,                          [THIRTY DAY OBJECTION DEADLINE]
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for

18   writ of habeas corpus pursuant to 28 U.S.C. § 2254. He is currently in state prison serving a

19   sentence of life without possibility of parole, plus 64 years to life, plus 27 years, for convictions

20   for, inter alia, first degree murder and attempted murder. The habeas petition presents numerous

21   claims challenging the conviction and sentence. As discussed below, the Court finds the claims to

22   be without merit and recommends the petition be DENIED.

23   I.     PROCEDURAL HISTORY

24          On January 12, 2015, a Kern County jury found Petitioner guilty of one count of first

25   degree murder (Cal. Penal Code §§ 187(a), 189), one count of attempted murder (Cal. Penal Code

26   §§ 187(a), 664); two counts of shooting at an occupied motor vehicle (Cal. Penal Code 246); one

27   count of illegal firearm possession (Cal. Penal Code 29800(a)(1)); and one count of making

28
                                                         1
 1   criminal threats (Cal. Penal Code § 476). (Doc. 19-4 at 157-161.1) The jury also found true the

 2   special circumstance allegation of discharging a firearm from a motor vehicle at a person outside

 3   said vehicle (Cal. Penal Code § 190.2(a)(21)), and the enhancement allegations that Petitioner

 4   personally inflicted great bodily injury (Cal. Penal Code §§ 12022.53(d), 12022.7(a)). (Doc. 19-4

 5   at 157-161.) In a bifurcated proceeding, the trial court found Petitioner had suffered a prior

 6   conviction, a prior serious felony conviction, and three prior prison terms pursuant to California’s

 7   Three Strikes law (Cal. Penal Code §§ 667(b)-(i), 667.5(b), 1170.12). (Doc. 19-4 at 157-161.)

 8   The court sentenced him to a prison term of life without the possibility of parole, plus 64 years to

 9   life, plus 27 years. (Doc. 19-4 at 157-161.)

10           Petitioner appealed to the California Court of Appeal, Fifth Appellate District (“Fifth

11   DCA”). On February 6, 2008, the Fifth DCA affirmed judgment. People v. Vasquez, No.

12   F071302, 2018 WL 716845 (Cal. Ct. App. 2018). Petitioner filed a petition for review in the

13   California Supreme Court, and the petition was denied on May 16, 2018. Id.

14           On June 5, 2019, Petitioner filed a petition for writ of habeas corpus in this Court. (Doc.

15   1.) Respondent filed an answer on September 6, 2019. (Doc. 18.) On October 9, 2019, Petitioner

16   filed a traverse. (Doc. 20.)

17   II.     FACTUAL BACKGROUND

18           The Court adopts the Statement of Facts in the Fifth DCA’s unpublished decision2:

19           In the small hours of April 10, 2014, Armando Ortiz and Aaron Rocha were brought
             to the emergency department at Kern Medical Center in Bakersfield. Ortiz had
20           sustained a gunshot wound to the right temple, was “in extremis,” and “ultimately
             went into cardiac arrest.” The medical staff administered cardiopulmonary
21           resuscitation, medication, and defibrillation, but to no avail. Ortiz was pronounced
             dead at 1:52 a.m. On the other hand, Rocha, who had sustained a gunshot wound to
22           the right proximal superior lateral thigh, was discharged at 5:40 a.m. after receiving
             treatment.
23
             During Ortiz's autopsy, the forensic pathologist extracted a projectile that was
24           consistent with a bullet caliber in the nine-millimeter range.
25

26
     1
      Citations are to ECF pagination.
27   2
      The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2), (e)(1).
     Therefore, the Court will rely on the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742, 746 (9th Cir.
28   2009).
                                                               2
 1   I. Prosecution's case-in-chief.

 2          a. Aaron Rocha.

 3   Sometime in March 2014, Rocha borrowed a black four-door 2011 Honda Accord
     with a red Dynasty Motors paper plate from his friend Studer [Fn.5] to visit his
 4   children. After returning from his trip, Rocha learned Studer “went to ... rehab” and
     “didn't want anybody to know where he was at.” Rocha attempted to locate Studer
 5   for almost two weeks without success. He decided to keep the Honda Accord until
     Studer resurfaced.
 6
            [Fn.5] Rocha did not know Studer's actual name.
 7
     At some point, Rocha loaned the Honda Accord to Shelly McKeen for a few hours,
 8   but she “never brought it back.” McKeen initially told Rocha law enforcement had
     thrown her in jail and confiscated the car because it was stolen. She subsequently
 9   admitted she had given the car to someone named “Tony Vasquez or Velasquez” to
     pay off a debt. McKeen brought Rocha to “Tony's” house on 6812 Zelda Way, where
10   the Honda Accord was parked on the front lawn and a silver two-door Saturn was
     parked on the driveway. Several individuals stood outside the residence. They went
11   into the garage when Rocha approached them. He assured the group he “didn't want
     no problems” and “just wanted the keys” to the Honda Accord. Rocha asked for
12   “Tony” but was advised the latter “wasn't home.” He saw an outdoor surveillance
     camera aimed at the driveway and “knew they could see [him].” Rocha also noticed
13   there were keys in the Saturn's ignition switch. In front of the camera, he announced,
     “I'm gonna take that car and when you bring me my car, tell him I'll give him his.”
14   Rocha drove away in the Saturn. When he passed by “Tony's” house 15 minutes
     later, the Honda Accord was gone.
15
     Rocha obtained “Tony's” cell phone number from McKeen. He contacted him and
16   the two men agreed to meet in person and swap cars. “Tony,” however, never
     appeared at the designated location. At some point, McKeen informed Rocha that
17   “Tony” “had a monitor” and “had to be ... home at 10:00.”

18   On April 4, 2014, at or around noontime, Rocha was driving the Saturn when he
     saw the Honda Accord on Pacheco Road. He followed it to the intersection of
19   Pacheco Road and South Union Avenue. When Rocha pulled up alongside the
     Honda Accord, the driver of the Honda Accord opened fire, damaging the Saturn's
20   passenger side door and window, and took off. The gunman appeared to be an
     elderly Hispanic male with a “heavy mustache” and “big goatee.”
21
     On April 10, 2014, sometime after midnight, Rocha drove the Saturn to a 7–Eleven
22   convenience store on the corner of Pacheco Road and South H Street to purchase
     gas and beer. He was accompanied by his friend Ortiz, who possessed a revolver
23   and placed it in the center console. Rocha parked the Saturn next to a pump and
     went into the store to pay for the gas. At some point, Rocha and Ortiz agreed to
24   switch seats because Rocha “was gonna drink” and “didn't want to drive.” After
     refueling the Saturn, Rocha sat in the front passenger seat and began counting the
25   change to determine whether there was enough money to buy beer. Suddenly, he
     heard a gunshot. Rocha glanced over his right shoulder and saw the gunman in the
26   driver's seat of the Honda Accord. He dived into the backseat but was struck in the
     right thigh. Rocha shouted, “Let's go, let's go,” but the Saturn remained stationary.
27   He looked at Ortiz in the driver's seat and realized Ortiz had been shot in the head.
     Fearing the gunman was still nearby, Rocha grabbed the revolver and fled. However,
28   he decided to return to 7–Eleven because he “didn't do anything wrong.” After
                                                3
 1   confirming the gunman was no longer in the vicinity, Rocha tossed the revolver into
     the bushes because he “wasn't gonna carry the gun inside the store” and called 911.
 2   Shortly thereafter, he told officers who arrived on the scene the gunman was a
     Hispanic male with a beanie and goatee in a black car.
 3
     At Kern Medical Center, Rocha spoke with Officer Escobedo and then Detective
 4   Moore. Both times, he reiterated the 7–Eleven gunman was a Hispanic male with a
     beanie and goatee. During the interview with Moore, Rocha added the gunman was
 5   driving a black Honda Accord and appeared “younger than the guy that was on
     Union and Pacheco.” He denied having any acquaintance with the vehicle. Rocha
 6   also denied possessing a gun at the scene but subsequently admitted taking Ortiz's
     gun.
 7
     Six hours after being discharged from the hospital, Rocha spoke with Moore at the
 8   Bakersfield Police Department. There, Moore stated he knew the 7–Eleven shooting
     was related to Rocha's conflict with “a dude” over the Honda Accord. He revealed
 9   “the guy” wore an ankle monitor and Global Positioning System (GPS) data from
     the monitor placed “the guy” at 7–Eleven “exactly when [Rocha] was shot.” Moore
10   then asked, “Do you know Tony's last name?” Rocha answered, “Velasquez or
     Vasquez.” Believing Rocha and defendant “had a relationship” and “knew each
11   other,” Moore showed Rocha a photograph of defendant and asked, “Is this the guy
     that shot you?” Rocha promptly replied, “Yeah, if you put a beanie on him.” Later
12   in the interview, Rocha denied hiding heroin in the Honda Accord and owning a
     firearm. When Moore pointed out a witness saw him stash a gun in the bushes,
13   Rocha answered, “Okay, yeah there was a gun but it wasn't mine.”

14   On April 11, 2014, Rocha entered the state witness protection program. In exchange,
     he agreed in writing to obey all laws and testify truthfully in court. On June 27,
15   2014, Rocha was detained by the United States Border Patrol due to an expired visa.
     In early July 2014, he was transferred to the county detention facility in Lerdo,
16   ending his involvement in the program.

17   At trial, Rocha was unable to identify defendant as the 7–Eleven gunman, citing
     poor memory and trauma. Regarding the April 10, 2014, interview with Moore, he
18   remarked, “I just felt a little pressure like to say because of the monitor evidence
     and the black car, I felt I was being pressured and by saying it is [defendant] when
19   [Moore] pointed the finger at the picture.”

20          b. Witnesses and law enforcement at or near 7–Eleven at the time of the
            shooting.
21
     On April 10, 2014, at or around 12:15 a.m., Rodrigo D. and his girlfriend were
22   renting a movie from a Redbox kiosk in front of 7–Eleven when he heard four or
     five gunshots. Rodrigo then saw a black four-door sedan with tinted windows
23   leaving the parking lot. The sedan “looked shiny” and “brand new.” Rodrigo and his
     girlfriend entered the store and called 911. Seconds later, “one of the individuals
24   who had been shot” entered the store and “[got] on the phone.”

25   At 12:17 a.m., Bridget C. called 911 and told the dispatcher she heard three to four
     gunshots “coming just north of [her] apartment.” At trial, she specified her
26   apartment was “[j]ust south” of 7–eleven.
27   Sometime before 12:20 a.m., Officer McCauley was on duty near the intersection
     of Pacheco Road and Monitor Street when he heard about five gunshots west of his
28   location. He and his partner drove westbound on Pacheco Road in the direction of
                                               4
 1   the gunfire. They were informed about a shooting at 7–Eleven en route. [Fn.6]

 2          [Fn.6] At trial, McCauley testified he executed a search warrant at 6812
            Zelda Way on September 4, 2013, and confirmed defendant inhabited the
 3          master bedroom. He added the outdoor surveillance camera connected to a
            monitor in that bedroom.
 4
     At or around 12:20 a.m., Officers Barajas and Billdt were dispatched to 7–Eleven.
 5   There, they spotted Rocha limping in front of the entrance and Ortiz sitting
     motionless in the driver's seat of the Saturn. Billdt, a licensed paramedic, extricated
 6   Ortiz from the vehicle. He observed profuse bleeding from Ortiz's nose and right ear
     indicative of a skull fracture. Billdt supplied medical aid until the ambulance arrived.
 7
     Meanwhile, Barajas found three Winchester nine-millimeter Luger shell casings
 8   next to the Saturn. With the help of an anonymous witness, he recovered an H & R
     model 922 .22–caliber nine-shot revolver in the bushes adjacent to the parking lot.
 9   The witness told Barajas “one of the occupants of the Saturn was the person that hid
     that gun.” Subsequent forensic analysis established the shell casings were expelled
10   from a semiautomatic handgun, not the revolver.

11          c. GPS data from defendant's ankle monitor.

12   On November 5, 2013, defendant, a “gang-affiliated parolee[ ],” was placed under
     the supervision of parole agent Miller and fitted with an ankle monitor. On April 1,
13   2014, at 4:52 p.m., as part of a mandatory weekly check-in, he reported to Miller at
     the parole office. After defendant exited the office past 5:00 p.m., Miller surveyed
14   the parking lot and saw only a black four-door Honda Accord. As defendant
     approached the driver's side of the vehicle, Miller, whose view was partially
15   obscured “by one of the support columns of the building up front,” “moved around
     to get a different vantage point.” By the time Miller repositioned himself, defendant
16   was nowhere in sight and the Honda Accord was leaving the lot. GPS data from
     defendant's monitor showed defendant traveling at 27 miles per hour at 5:09 p.m.
17
     On April 9, 2014, GPS data from the monitor showed defendant leaving 2001 Custer
18   Avenue, his reported address, and traveling at 15 miles per hour at 11:45 p.m. His
     speed increased to 31 miles per hour at 11:54 p.m. On April 10, 2014, at 12:02 a.m.,
19   defendant stopped at the southwest corner of South H Street and Brundage Lane,
     the site of an ampm convenience store. He stayed there until 12:09 a.m. At 12:12
20   a.m., defendant traveled southbound on South H Street at 38 miles per hour. At
     12:16 a.m., he stopped at the southwest corner of Pacheco Road and South H Street,
21   the site of the 7–Eleven.

22   Between 12:18 and 12:37 a.m., GPS data from the monitor showed defendant
     “zigzagging across ... streets” and “staying up in the yards” in the residential
23   neighborhood northeast of 7–Eleven. At trial, Miller deduced defendant was on foot
     during this period “[b]ased on the location, the geography, [the] barriers and
24   [defendant's] speed.” Defendant then crossed White Lane, stopped and waited at
     Ivan Avenue, and departed “at a speed ... suggest[ing] that he's ... back in a vehicle.”
25   He returned to 2001 Custer Avenue at or around 1:37 a.m.

26   At 1:52 a.m., GPS data from the monitor placed defendant at the intersection of East
     Brundage Lane and Weedpatch Highway near a Denny's restaurant. He left the area
27   at 2:29 a.m. and traveled westbound on East Brundage Lane. At 3:50 a.m., defendant
     was on South Oswell Street. At 3:55 a.m., defendant removed the monitor. Miller
28   received a tamper alert and traced the device to La Posta Street.
                                                 5
 1          d. Surveillance footage.

 2   Surveillance footage recorded at ampm on April 10, 2014, showed (1) a black car
     pulling up next to a gas pump at 12:02 a.m.; (2) a female entering the store at 12:03
 3   a.m.; (3) a male wearing black and white shoes next to the black car at 12:04 a.m.;
     and (4) the black car leaving at 12:09 a.m. At trial, Moore reviewed the footage and
 4   opined the black car “was consistent with [the] black Honda that had been in dispute
     between [Rocha and defendant].” He also identified the female as Melanie Dunn,
 5   describing her as “part employee, part girlfriend, part crime partner with
     [defendant].”
 6
     Surveillance footage recorded at 7–Eleven on April 10, 2014, showed (1) Rocha
 7   entering the store at 12:11 a.m., paying for gas, and exiting at 12:12 a.m.; (2) three
     gunshots being fired outside the store at 12:16 a.m.; (3) Rodrigo and his girlfriend
 8   entering the store at 12:16 a.m. and calling 911; and (4) Rocha entering the store
     with his cell phone at 12:18 a.m., exiting temporarily, entering again at 12:19 a.m.,
 9   and exiting again at 12:20 a.m.

10   Surveillance footage recorded at Denny's on April 10, 2014, showed (1) a male
     wearing black and white shoes and a female in the parking lot next to a sports utility
11   vehicle (SUV) at 2:04 a.m.; (2) the male and female entering the restaurant at 2:05
     a.m.; (3) the male and female leaving the restaurant at 2:23 a.m.; (4) the male and
12   female next to the SUV at 2:24 a.m.; and (5) the SUV leaving the parking lot at 2:27
     a.m. At trial, Moore reviewed the footage and identified the male as defendant and
13   the female as Dunn. He pointed out “the shoes [defendant]'s wearing on the Denny's
     video that was after the shooting are consistent with the shoes worn by the [male] at
14   the ampm on Brundage and H.”

15          e. Defendant's arrest and interview.

16   On April 10, 2014, at or around noontime, in the parking lot of America's Best Inn
     near the intersection of East Brundage Lane and Weedpatch Highway, officers
17   spotted defendant sitting in the front passenger seat of a silver 1998 Toyota 4Runner.
     Defendant exited the vehicle and “immediately walked in a northbound direction”
18   “at a fast pace” toward a gas station. He “kept looking back” “nervously over his
     shoulder.” Defendant approached a customer who was refueling a red Ford
19   Explorer. The two entered the Ford Explorer, the customer in the driver's seat and
     defendant in the front passenger seat, and departed. Officers pulled over the vehicle,
20   which, at that moment, “appeared to be ... occupied by the driver and driver only.”
     After the driver complied with commands to vacate the Ford Explorer, officers
21   ordered “other passengers” “to get out.” Defendant emerged from the front
     passenger door and was detained. At the time of his arrest, he had a goatee. [Fn.7]
22
            [Fn.7] Meanwhile, officers found Dunn, another man, and a glass
23          methamphetamine pipe in one of the rooms at America's Best Value Inn.

24   At approximately 8:35 p.m., following a recitation of the Miranda [Fn.8] warning,
     Moore interviewed defendant at the Bakersfield Police Department. Defendant
25   acknowledged he used to live at a residence on Zelda Way for a “long time,” but his
     current living situation was “up in the air.” He denied having acquaintance with a
26   black Honda Accord.
27          [Fn.8] Miranda v. Arizona (1966) 384 U.S. 436.

28
                                                6
 1                     f. Subsequent searches.

 2            At the time of his arrest, officers seized defendant's wallet, cell phone, and glass
              methamphetamine pipe. The wallet contained the state identification card of a man
 3            named Roop Sandhu. The cell phone contained Rocha's and McKeen's phone
              numbers.
 4
              Several videos were extracted from the cell phone. One video, which was about 13
 5            minutes in length and marked and received into evidence as People's Exhibit No. 8–
              A, featured a conversation between a female and a male in which another male
 6            interjected intermittently. For the majority of the video, which was filmed by the
              female, due to the placement of the camera, the faces of the speakers could not be
 7            seen. Later, the female repositioned the camera, which showed (1) a male wearing
              a red hooded sweatshirt in a residential garage; and (2) a male wearing a white tank
 8            top in a bedroom. The footage established the conversation was primarily between
              the female and the male wearing the red hooded sweatshirt, the latter of whom
 9            sounded distraught. The male wearing the white tank top did not appear in the
              footage until after the female left the male wearing the red hooded sweatshirt in the
10            garage. At trial, Moore watched People's Exhibit No. 8–A. He identified the male in
              the red hooded sweatshirt as Sandhu, the male in the white tank top as defendant,
11            and the female voice as belonging to defendant's wife Melissa Vasquez. [Fn.9]
              Moore testified he could recognize Melissa's voice because he had spoken or
12            listened to her numerous times.3

13                     [Fn.9] The record refers to defendant's wife as either Melissa Vasquez or
                       Melissa Cornelius. To avoid confusion, we simply refer to her as Melissa.
14
              Another video, which was about 10 minutes in length and marked and received into
15            evidence as People's Exhibit No. 9–A, featured a conversation between a male and
              female inside a moving vehicle at nighttime. During the conversation, the female
16            sounded distressed. Due to the darkness as well as the placement of the camera, the
              faces of the speakers could not be seen. At trial, Moore watched People's Exhibit
17            No. 9–A. He identified the male voice as belonging to defendant and the female
              voice as belonging to Dunn. Moore testified he could recognize their voices because
18            he had spoken or listened to them numerous times.4

19            On April 10, 2014, at approximately 8:35 p.m., officers executed a search warrant
              at 2001 Custer Avenue. They found a red Dynasty Motors paper plate on a hallway
20            countertop; photographs of defendant; a “Notice to Appear” bearing defendant's
              name; a utility bill addressed to defendant; and a “Probable Cause Determination”
21            listing 6812 Zelda Way as defendant's “last known address.” (Boldface & some
              capitalization omitted.)
22
                       g. Gang expert.
23
              Officer Beagley, the prosecution's gang expert, testified the Varrio Bakers are a
24            criminal street gang in Bakersfield with “well over several hundred” members, most
              of whom are Hispanic. They claim as their “turf” the area of the city bordered by
25            Truxtun Avenue to the north, Eye Street to the west, Brundage Lane to the south,
              and either Dr. Martin Luther King Boulevard or Washington Street to the east. Their
26
27   3
       For the sake of brevity, the Court will not recite the transcript of the video. The full transcript can be found in the
     documents lodged by Respondent. (Doc. 19-5 at 56-70.)
28   4
       Here as well, the Court has excluded recitation of the transcript of the video. (Doc. 19-5 at 6-17.)
                                                                   7
 1   primary activities include murder, assault with a deadly weapon, illegal firearm
     possession, robbery, carjacking, automobile theft, drug sales, and vandalism. Varrio
 2   Bakers members have been convicted of assault with a deadly weapon, assault with
     a firearm, illegal firearm possession, robbery, transportation of controlled
 3   substances, and gang participation.

 4   To identify themselves, Varrio Bakers sport tattoos of the name of the gang and/or
     abbreviations thereof, e.g., “V” (for Varrio) and “VB,” “VBKS,” and “VE BE” (for
 5   Varrio Bakers). In addition, because Bakersfield is south of Delano, the “cutoff line”
     “separat[ing] Northern and Southern California,” Varrio Bakers are affiliated with
 6   the Sureños and the Mexican Mafia. Hence, Varrio Bakers adopt symbols associated
     with the Sureños and the Mexican Mafia, including the color blue, the word “sur”
 7   (for Sureños), the letter “M” (for Mexican Mafia), and the number “13” signifying
     the 13th letter of the alphabet “M” (for Mexican Mafia).
 8
     According to Beagley, “[r]espect amongst Varrio Bakers” is “huge.” He detailed:
 9
            “The one who is putting in the most work, the one who is active is going to
10          be more respected and be a higher rank. He's also going to be respected and
            feared by ... the rival gangs. [¶] ... [¶] ... It also goes to citizens. You know,
11          why put VB on your face? Why put VB on the back of your head? They
            demand respect. They think you'll respect them if they have these scary
12          tattoos on their head or their face. [¶] ... [¶] ... [Something] that comes to
            mind is a conversation ... with ... Dominick Pena[, a Varrio Baker].... I asked
13          him what he would do, basically, if he was disrespected. He said depending
            on the level of disrespect, he may give them an ass-whipping or he may kill
14          them, depending on how bad he was disrespected.”

15   Beagley watched People's Exhibit No. 8–A, the conversation between Melissa and
     Sandhu, and verified the filming took place in the garage of 6812 Zelda Way. He
16   remarked:

17          “I found it significant that [defendant's] wife, girlfriend, whatever, she was
            the one doing the—basically the interview of ... Sandhu. He was terrified out
18          of his mind and basically he was talking about how he messed up and he
            didn't do what he was supposed to do....
19
            “Tony was having him do crimes for him, so he didn't have to do them
20          himself. He was using somebody, basically a weak-minded individual to do
            some crimes for him. He was crying about it and was very scared of Tony.
21          He was terrified. After the video was done, it shows Tony asking Melissa,
            hey, did you get that, did you get that?”
22
     With regard to Sandhu's comments about “never bring[ing] ... pigs to [defendant's]
23   house,” Beagley noted the repercussions of “snitching” in the context of gang
     culture:
24
            “[S]nitching is basically tattling, tattle-telling, telling on each other for
25          crimes that have been committed. Snitching is frowned upon within gang
            culture.... [¶] ... [¶] ... [I]t could cost them their life. It could cause them to
26          be beat up, which is why we go out of our way to make sure that doesn't
            happen when we work with informants. We don't want them to be found
27          out.”

28   Beagley watched People's Exhibit No. 9–A, the conversation between defendant and
                                                 8
 1   Dunn. He remarked:

 2          “I talked about how respect is a big part of gang culture and gang lifestyle.
            In the video [defendant] tells ... Dunn—I remember him saying straight-up
 3          disrespect, then he talked about basically, you know, if I let you get away
            with this, then the next one is going to try to get away with it.
 4
            “I found that very significant. It goes along the lines of respect of him and
 5          demanding respect. And videotaping the deal of this, of ... Dunn basically
            terrified out of her mind, he's recording this incident basically to show that
 6          he's a bad dude. He's a scary guy. He makes people cry.

 7          “He can show other people this video of how bad of a guy he is.”

 8   Based on police reports, photographs, and discussions with other officers, Beagley
     opined defendant was a Varrio Baker at the time of the 7–Eleven shooting. When
 9   he was arrested, defendant was wearing blue attire. His body was covered with
     numerous gang-related tattoos, including the initials “VB” on his head and lower
10   thigh; the word “SUR” on his chest; the word “Baker” across his stomach; and the
     Roman numeral “X” on his right arm and the number “3” on his left arm, forming
11   the number “13.” Defendant was charged with murder, inter alia, one of the gang's
     primary activities. In a 1995 interview with a detective, defendant admitted
12   committing grand theft auto more than 10 times with two other Varrio Bakers
     members. In 2001, officers obtained photographs of defendant “throwing up the V
13   [sign]” for “Varrio Bakers” with either his hand or elbows. During a 2001 traffic
     stop of defendant's vehicle, officers found two loaded firearms, a significant amount
14   of methamphetamine, and a photograph of defendant with another Varrio Bakers
     member. In 2007, officers searched defendant's residence at 1115 Sandra Drive and
15   found two loaded firearms, an ounce of methamphetamine, and a belt buckle bearing
     the letter “V” for “Varrio,” leading to his arrest for selling drugs and illegally
16   possessing firearms. During a 2012 traffic stop of defendant's vehicle, officers found
     $1,200 and 12 grams of “bunk dope,” leading to his arrest for selling drugs.
17   Defendant then admitted being an active Varrio Baker and associating with other
     Varrio Bakers. In 2013, officers searched defendant's residence at 6812 Zelda Way
18   and found a loaded firearm and a large letter “V” spray-painted on the garage floor.
     Defendant claimed he “wasn't active because he was damn near 40” but
19   acknowledged he had not “dropped out” of the gang.

20   The prosecutor asked hypothetically whether a Varrio Baker would feel disrespected
     “if someone were to go up to ... [his] house and demand[ ] a car that is located at the
21   house, then being unable to get it, steal[ ] a car that's on the property of the house
     and ... specifically intend[ ] to make a scene for video[ ]cameras that are associated
22   with the house....” Beagley responded:

23          “Absolutely. [¶] ... [¶] ... I think it's one thing to disrespect a Varrio Baker
            out in the street or out in the hood but it's another thing to come to his house,
24          where his wife can live in, his kids can live in, his mom, and disrespect him
            severely. I mean, taking a car from his house; that's where he lives. That's
25          where his family is at. That's total disrespect. [¶] ... [¶]

26          “... [H]e's going to retaliate. He's going to retaliate severely. He may severely
            beat up the subject who did it. He may stab him. He may shoot him, kill
27          him.”

28   The prosecutor then asked how the Varrio Bakers benefit when the “Varrio Baker
                                                9
 1   gang member who has someone come to his house and ... steal[ ] a car from the
     house” “[comes] into contact with the stolen vehicle” and “fire[s] shots at the vehicle
 2   and its occupants upon seeing it.” Beagley responded:

 3          “Some of the benefits would be, basically, we're talking about respect. By
            coming to a Varrio Bakers' house where his wife could live, his kids could
 4          live, and taking that car, even though there are cameras present, making a
            scene, would be very disrespectful to that Varrio Bakers gang member.
 5
            “By him retaliating upon seizing his vehicle, and retaliating, basically he was
 6          disrespected. He's trying to gain that respect back. He's basically getting
            respect. On the benefit of the Varrio Bakers, basically it's showing that when
 7          somebody disrespects one of its members, they take care of business. They
            go as far, even, to shoot and kill someone who even took some property from
 8          their house.

 9          “It shows that the gang itself is a violent gang. It sends a message to the rival
            gangs. It sends a message to the citizens of Bakersfield that Varrio Bakers
10          aren't to be messed with. I think it also raises the status of that Varrio Baker
            within his gang that he's a shooter. He's a killer. He would be somebody that
11          would have some influence on the gang. [¶] ... [¶]

12          “... I think the fact that the passenger also was shot and killed in the vehicle,
            basically that goes to show that if you disrespect a Varrio Baker, not only is
13          your life in danger, it could be somebody you're with. It could be your mom,
            a child. No one is safe around you once you commit that level of disrespect
14          against a member of the Varrio Bakers. [¶] ... [¶]

15          “... [I]t strikes fear into the community. I've talked about some different
            times where citizens were victimized by Varrio Bakers. It may prevent
16          citizens who are victimized in the future—they may not cooperate. They'll
            give them their property. They won't fight back.
17
            “If they witness a crime, they may not want to testify because they know
18          what the Varrio Bakers gang members are capable of.”

19   II. Defense's case-in-chief.

20          a. Jazmine Barron.
21   Barron lived with Rocha in November 2013. He used and sold drugs and “always”
     carried a gun “because he had a lot of problems.” Rocha also possessed a “bad
22   temper” and threatened others with the gun “when it wasn't his way.” At trial, Barron
     viewed a photograph of the revolver retrieved from bushes adjacent to 7–Eleven's
23   parking lot on the night of the shooting and testified it belonged to Rocha.

24   In early 2014, Rocha told Barron he “was coming back from Baja, California” or
     “Calexico” with a black Honda containing heroin. Later, he mentioned he gave the
25   car to McKeen “to get what he wanted from her,” but she “sold the car” without
     telling him.
26
     Barron first met defendant “when [she] was running around in the streets homeless”
27   and considered him “a friend.” She has “never seen him get violent.” Barron also
     knew Dunn, describing her as someone who “was always there” and “would do
28   anything and everything she can just to be with [defendant].”
                                                10
 1                  b. Heather Stewart.

 2          Stewart dated Rocha's roommate and lived with the men in September and October
            2013. At the outset, she thought Rocha was “an okay guy.” However, Stewart later
 3          discovered he was abusive towards women. One time, Rocha showed her his gun,
            which he named “bitch” and “always” “carried ... with him.” It was “dark in color,”
 4          “very heavy,” and “had a long barrel.” At trial, Stewart viewed a photograph of the
            revolver retrieved from bushes adjacent to 7–Eleven's parking lot on the night of the
 5          shooting and testified Rocha's gun “looked like that.”

 6          Stewart knew defendant and considered him a friend. She was at his house when “a
            girl had brought [him]” a black Honda. Subsequently, Stewart learned from Rocha
 7          the Honda belonged to him and he stole defendant's Saturn in turn. He also revealed
            the vehicle contained two pounds of heroin and he “was late on a deal where he was
 8          supposed to drop that car off,” putting his life at risk. Stewart told Rocha she knew
            defendant and was willing to facilitate a trade. She phoned defendant and arranged
 9          a swap. When Stewart went to defendant's house, however, defendant and his family
            had already moved out.
10

11   Vasquez, 2018 WL 716845, at *2–16 .

12   III.   DISCUSSION

13          A.       Jurisdiction

14          Relief by way of a petition for writ of habeas corpus extends to a person in custody

15   pursuant to the judgment of a state court if the custody is in violation of the Constitution, laws, or

16   treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

17   529 U.S. 362, 375 n. 7 (2000). Petitioner asserts that he suffered violations of his rights as

18   guaranteed by the United States Constitution. The challenged conviction arises out of the Kern

19   County Superior Court, which is located within the jurisdiction of this court. 28 U.S.C. §

20   2254(a); 28 U.S.C.§ 2241(d).

21          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of

22   1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

23   enactment. Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases

24   filed after statute’s enactment). The instant petition was filed after the enactment of the AEDPA

25   and is therefore governed by its provisions.

26          B.       Legal Standard of Review

27          A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless

28   the petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision
                                                        11
 1   that was contrary to, or involved an unreasonable application of, clearly established Federal law,

 2   as determined by the Supreme Court of the United States; or (2) resulted in a decision that “was

 3   based on an unreasonable determination of the facts in light of the evidence presented in the State

 4   court proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003);

 5   Williams, 529 U.S. at 412-413.

 6           A state court decision is “contrary to” clearly established federal law “if it applies a rule

 7   that contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set

 8   of facts that is materially indistinguishable from a [Supreme Court] decision but reaches a

 9   different result.” Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-

10   406).

11           In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that

12   an “unreasonable application” of federal law is an objective test that turns on “whether it is

13   possible that fairminded jurists could disagree” that the state court decision meets the standards

14   set forth in the AEDPA. The Supreme Court has “said time and again that ‘an unreasonable

15   application of federal law is different from an incorrect application of federal law.’” Cullen v.

16   Pinholster, 563 U.S. 170, 203 (2011). Thus, a state prisoner seeking a writ of habeas corpus from

17   a federal court “must show that the state court’s ruling on the claim being presented in federal

18   court was so lacking in justification that there was an error well understood and comprehended in

19   existing law beyond any possibility of fairminded disagreement.” Harrington, 562 U.S. at 103.

20           The second prong pertains to state court decisions based on factual findings. Davis v.
21   Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).

22   Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

23   petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the

24   facts in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539

25   U.S. 510, 520 (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s

26   factual finding is unreasonable when it is “so clearly incorrect that it would not be debatable
27   among reasonable jurists.” Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-

28   1001 (9th Cir. 2004), cert.denied, Maddox v. Taylor, 543 U.S. 1038 (2004).
                                                        12
 1           To determine whether habeas relief is available under § 2254(d), the federal court looks to

 2   the last reasoned state court decision as the basis of the state court’s decision. See Ylst v.

 3   Nunnemaker, 501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir.

 4   2004). “[A]lthough we independently review the record, we still defer to the state court’s

 5   ultimate decisions.” Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

 6           The prejudicial impact of any constitutional error is assessed by asking whether the error

 7   had “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

 8   Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007)

 9   (holding that the Brecht standard applies whether or not the state court recognized the error and

10   reviewed it for harmlessness).

11           C.      Review of Petition

12           Petitioner raises ten claims in his petition: 1) The pretrial identification of Petitioner was

13   unduly suggestive and unnecessary in violation of his due process rights; 2) The trial court failed

14   to instruct on self-defense and imperfect self-defense in violation of Petitioner’s due process

15   rights; 3) Defense counsel was ineffective in failing to request instruction on perfect and

16   imperfect self-defense; 4) Petitioner was denied due process by the admission of prejudicial gang

17   evidence and by the instruction that permitted the jury to consider gang evidence on the issue of

18   motive; 5) Petitioner was denied due process by the admission of prejudicial video evidence that

19   served no other purpose than to show his evil character to establish a probability of his guilt; 6)

20   The prosecutor committed misconduct by arguing facts not in evidence; 7) The trial court erred
21   by excluding admissible hearsay of a witness thereby denying Petitioner his right to present a

22   complete defense; 8) Petitioner was wrongly given an elevated sentence for attempted murder

23   without a proper jury finding that the crime was willful, deliberate and premeditated as required

24   by Apprendi; 9) The conviction for criminal threats was unsupported by substantial evidence

25   showing a true threat within the meaning of Cal. Penal Code § 422; and 10) The cumulative

26   impact of the series of trial errors denied Petitioner his right to a fair trial.
27           1. Pretrial Identification

28           Petitioner first claims the trial court erred in admitting a pretrial identification because the
                                                          13
 1   identification procedure was unduly suggestive and unnecessary. Petitioner raised this claim on

 2   direct review. In the last reasoned decision, the Fifth DCA denied the claim as follows:

 3                  a. Background.

 4          At the June 2014 preliminary hearing, Rocha testified he was “70 percent” certain
            that defendant was the 7–Eleven gunman.
 5
            Defendant moved in limine to “[e]xclude testimony or evidence of a photo lineup
 6          as unduly suggestive.” (Boldface omitted.) The prosecutor opposed the motion.
            Thereafter, the court conducted a hearing pursuant to Evidence Code section 402.
 7
            Defense investigator Mattson testified she interviewed Rocha in county jail on
 8          September 4, 2014. When asked whether he “was able to get a look at the person
            who fired the shots” at 7–Eleven, Rocha said he “didn't see” the gunman and “just
 9          saw that he had a beanie.” Concerning the interview at the Bakersfield Police
            Department, during which he was shown defendant's photograph, Rocha recounted
10          “the officer kept pointing at the picture” and “told him that they had [defendant] on
            an ankle monitor in that area.” Rocha told Mattson “something about feeling
11          pressured ... to say it was [defendant].” He further disclosed he “spoke to someone
            from the D.A.'s office about the case.” Rocha was “promised ... the moon and stars”
12          “if he identified [defendant] as the shooter” but “threatened ... with jail if he [did]
            not say it was [defendant].” Finally, he told Mattson he “made an assumption based
13          on the dark-colored car,” “made an assumption that it was [defendant] because he
            had bad history with him,” “didn't know for sure that that was the car,” and “did not
14          see who the shooter was.”
15          Rocha testified he did not “remember much” about the 7–Eleven shooting. He
            recalled being in the passenger seat when he heard a gunshot. Rocha “barely
16          looked,” saw a black car, and “threw [himself] in between the seats.” He
            emphasized, “[A]ll I saw was a guy with a beanie and goatee, the black car.” During
17          an interview with a detective at the Bakersfield Police Department, Rocha was
            shown “a lot of pictures.” The detective “mentioned something about [a] monitor
18          that went off at [the] time of the crime,” “pointed [at a] picture” of defendant, and
            “asked ... if [defendant] was the person.” Rocha, who had “never seen [defendant]
19          before,” “[felt] pressure when [the detective] point [ed] the finger and ask[ed] ... ‘Is
            this the person?’ ” and answered, “[M]aybe.”
20
            On cross-examination, Rocha testified his memory of the 7–Eleven shooting was
21          not “better ... the day that it happened than it [was] ... eight months later.” He
            “[didn't] think” he phoned 911 immediately after the shooting but acknowledged
22          doing so after he heard a recording of his 911 call, in which he described the
            gunman's vehicle as a black Honda Accord. Rocha then heard recordings of his
23          subsequent interviews with officers and acknowledged telling them the gunman was
            a Hispanic male with a beanie and goatee and he “saw [the gunman's] face.” He also
24          acknowledged saying, “If I see him, I'll know him.” With regard to his interaction
            with the district attorney's office, Rocha conceded he was never “specifically told
25          that [he] had to identify [defendant]” and was “repeatedly told that the only thing ...
            expect[ed] from [him] [was] the truth.”
26
            Moore testified he first interviewed Rocha at Kern Medical Center. There, Rocha
27          verified the 7–Eleven gunman drove a black Honda and stated he “saw the driver
            very well.” He also expressed “wanting to get his daughter out of town before he
28          started saying names.” Afterward, Moore “received information from multiple
                                                    14
 1   sources” about an “ongoing feud” between Rocha and defendant “regarding the
     black Honda,” contacted Miller, and confirmed the GPS data from defendant's ankle
 2   monitor placing defendant at 7–Eleven at the time of the shooting. During the
     interview with Rocha at the Bakersfield Police Department, without mentioning
 3   defendant's name, Moore told Rocha “that the guy that he was in a dispute with over
     the car, his GPS had put him at the 7–Eleven gas station at the time of the shooting.”
 4   Moore divulged this information because he “wanted [Rocha] to feel comfortable
     that we were going to protect him the best we could.” Later, Moore showed Rocha
 5   a photograph of defendant and asked, “Is this the guy that shot you?” Rocha
     responded in the affirmative. As to why he showed Rocha defendant's photograph,
 6   Moore explained:

 7           “I had multiple reasons. One of the main ones is it was apparent to me that
             the two men had a relationship, and that ... Rocha knew [defendant]. [¶] And
 8           I was confirming that the Tony Vasquez that I believed it was was the same
             Tony Vasquez that he was talking about.
 9
             “The other reason is we were actively looking for [defendant], and I also
10           wanted to make sure that this was the right person that we were talking about
             and not some other relative or unknown Tony Vasquez.”
11
     The court admitted Rocha's pretrial identification testimony:
12
             “In regard to showing [Rocha] the one photograph which Detective Moore
13           showed, in regard to that, I do believe that that was unduly suggestive and
             unnecessary. [¶] ... [¶]
14
             “Given the totality of the circumstances of the numerous statements made
15           by [Rocha] before and also during the time that the photograph was shown,
             there is a level of certainty that would allow this information to be provided
16           to the jury by way of testimony.”

17           b. Analysis.

18   “A claim that an identification procedure was unduly suggestive raises a mixed
     question of law and fact to which we apply a standard of independent review,
19   although we review the determination of historical facts regarding the procedure
     under a deferential standard.” (People v. Clark (2016) 63 Cal.4th 522, 556–557.)
20
     “In order to determine whether the admission of identification evidence violates a
21   defendant's right to due process of law, we consider (1) whether the identification
     procedure was unduly suggestive and unnecessary, and, if so, (2) whether the
22   identification itself was nevertheless reliable under the totality of the circumstances,
     taking into account such factors as the opportunity of the witness to view the suspect
23   at the time of the offense, the witness's degree of attention at the time of the offense,
     the accuracy of his or her prior description of the suspect, the level of certainty
24   demonstrated at the time of the identification, and the lapse of time between the
     offense and the identification.” (People v. Cunningham (2001) 25 Cal.4th 926, 989.)
25   “Moreover, there must be a ‘substantial likelihood of irreparable misidentification’
     under the ‘“‘totality of the circumstances’”’ to warrant reversal of a conviction on
26   this ground.” (Id. at p. 990.)
27   Assuming, arguendo, Rocha's pretrial identification testimony was obtained through
     an impermissibly suggestive procedure, in view of the totality of the circumstances,
28   we find no substantial likelihood of irreparable misidentification. The record shows
                                                 15
 1          Rocha loaned his friend's black four-door 2011 Honda Accord with a red Dynasty
            Motors paper plate to McKeen, who, in turn, sold the car to someone named “Tony
 2          Vasquez or Velasquez.” She brought Rocha to 6812 Zelda Way, one of defendant's
            known addresses, where the Honda Accord was parked on the front lawn.
 3          Individuals standing outside the residence told Rocha that “Tony” “wasn't home.”
            After Rocha took the Saturn from 6812 Zelda Way, he obtained “Tony's” cell phone
 4          number from McKeen and contacted him to set up an exchange. Following
            defendant's arrest, officers seized defendant's cell phone, which contained Rocha's
 5          and McKeen's phone numbers. Officers later searched 2001 Custer Avenue, another
            of defendant's known addresses, and found a detached red Dynasty Motors paper
 6          plate, inter alia. Miller's testimony further verified defendant possessed a black
            Honda Accord more than a week before the 7–Eleven shooting.
 7
            On the morning of the 7–Eleven shooting, although Rocha glanced momentarily at
 8          the gunman, he nonetheless was able to discern the gunman was a Hispanic male
            with a beanie and goatee in the driver's seat of the Honda Accord. Rodrigo, a
 9          percipient witness, saw a black four-door sedan. Within minutes of the shooting,
            Rocha (1) phoned 911 and identified the gunman's vehicle as a black Honda Accord;
10          and (2) told officers who arrived on the scene the gunman was a Hispanic male with
            a beanie and goatee in a black car. In subsequent interviews with officers at Kern
11          Medical Center, he reiterated the gunman was a Hispanic male with a beanie and
            goatee, adding he “saw [the gunman's] face” and could identify him “[i]f [he] s[aw]
12          him” again. (Cf. People v. Kennedy (2005) 36 Cal.4th 595, 611 [length of time
            between crime and identification “only three weeks”], disapproved in part by People
13          v. Williams (2010) 49 Cal.4th 405, 459.)

14          Over 11 hours after the shooting and six hours after being discharged from the
            hospital, Rocha spoke with Moore at the Bakersfield Police Department. Before
15          Moore displayed defendant's photograph, he told Rocha “the guy who[m] [Rocha]
            had conflict with” over the Honda Accord wore an ankle monitor and the GPS data
16          from that monitor placed “the guy” at 7–Eleven at the time of the shooting.
            According to Rocha, he already knew “the guy,” i.e., Tony Vasquez or Velasquez,
17          “had a monitor.” When he was shown defendant's photograph and asked whether
            defendant was the gunman, Rocha promptly answered, “Yeah, if you put a beanie
18          on him.” At the preliminary hearing, Rocha testified he was “70 percent” certain
            that defendant was the gunman.
19
            GPS data from defendant's ankle monitor confirmed (1) defendant was at 7–Eleven
20          at the exact time the shooting occurred; and (2) defendant fled from 7–Eleven on
            foot immediately after the shooting occurred. GPS data also placed defendant at
21          ampm a few minutes before the shooting and at a Denny's restaurant more than two
            hours after the shooting; concurrent surveillance footage recorded at these
22          establishments corroborated the data. In particular, ampm's footage captured
            defendant alongside a black car. (See People v. McGriff (1984) 158 Cal.App.3d
23          1151, 1157 [“Although evidence against appellant was largely circumstantial, the
            circumstantial evidence was overwhelming.”].)
24

25   Vasquez, 2018 WL 716845, at *19-21.

26                  a. Legal Standard

27          Due process prohibits the admission of eyewitness identifications obtained after police

28   have arranged identification procedures so impermissibly suggestive as to give rise to a “‘very
                                                      16
 1   substantial likelihood of irreparable misidentification.’” Perry v. New Hampshire, 565 U.S. 228,

 2   232 (2012) (quoting Simmons v. United States, 390 U.S. 377, 384 (1968)). Courts employ a two-

 3   part analysis to evaluate whether an identification has been irreparably tainted by an

 4   impermissibly suggestive pretrial identification procedure. See United States v. Love, 746 F.2d

 5   477, 478 (9th Cir. 1984). The first step is to determine whether the pretrial identification was

 6   unduly suggestive. Simmons, 390 U.S. at 384. This may occur when a photographic

 7   identification procedure “emphasize[s] the focus upon a single individual,” thereby increasing the

 8   likelihood of misidentification. United States v. Bagley, 772 F.2d 482, 493 (9th Cir. 1985).

 9   Whether an identification procedure was unduly suggestive is a fact-specific determination,

10   which may involve consideration of the size of the array, the manner of its presentation by the

11   officers, and the details of the photographs themselves. Id.

12           If the identification procedure was unduly suggestive, the second step requires a

13   determination of whether the totality of the circumstances surrounding the eyewitness's

14   identification indicates that the identification was nonetheless reliable. Neil v. Biggers, 409 U.S.

15   188, 199 (1972); Simmons, 390 U.S. at 383. Factors considered in assessing reliability include:

16   (1) the opportunity to view the criminal at the time of the crime; (2) the witness's degree of

17   attention; (3) the accuracy of the prior description; (4) the witness's level of certainty at the

18   confrontation; and (5) the length of time between the crime and the identification. Neil, 409 U.S.

19   at 199-200; Manson v. Brathwaite, 432 U.S. 98, 114 (1977). The corrupting effect of the

20   suggestive identification itself is to be weighed against these factors. Id. Where “the indicia of
21   reliability are strong enough to outweigh the corrupting effect of the police arranged suggestive

22   circumstances, the identification evidence ordinarily will be admitted, and the jury will ultimately

23   determine its worth.” Perry v. New Hampshire, 565 U.S. 228, 232 (2012).

24           Further, any possible prejudice that the defendant may have suffered from suggestive

25   identification procedures may be mitigated by cross-examination and other courtroom safeguards.

26   See Simmons, 390 U.S. at 384 (danger that photo lineup technique may result in conviction based
27   on misidentification may be lessened by cross-examination at trial).

28
                                                         17
 1                  b. Analysis

 2          In this case, the state court assumed that the identification procedure was impermissibly

 3   suggestive; however, the court determined that there was no substantial likelihood of

 4   misidentification. The state court determination was not objectively unreasonable.

 5          Considering the totality of the circumstances, there is no reasonable likelihood of

 6   irreparable misidentification. As noted by the appellate court, Rocha stated he had seen the

 7   gunman’s face and could identify him “if he saw him” again. Vasquez, 2018 WL 716845, *21.

 8   He advised officers who arrived on the scene that the gunman was a Hispanic male with a beanie

 9   and a goatee, and he was in a black Honda Accord. Id. When Rocha was shown a photograph of

10   Petitioner, he immediately identified him as the gunman. Id. Rocha’s identification was

11   corroborated with substantial evidence. Id. GPS data from Petitioner’s ankle monitor confirmed

12   he was at the AM/PM minimart at the exact time of the shooting. Id. It further showed Petitioner

13   fled immediately after the shooting. Id. In addition, video surveillance footage captured

14   Petitioner at the AM/PM standing alongside a black car. Id.

15          Based on the foregoing, Petitioner has failed to demonstrate that the state court rejection

16   of his claim was contrary to clearly established Supreme Court precedent, or that the state court’s

17   decision was an unreasonable application of the factors noted above. Therefore, the claim should

18   be denied.

19          2. Instructional Error

20          Petitioner states there was evidence to support a theory that victim Rocha had a gun and
21   may have fired one or two shots first. He claims the trial court committed prejudicial error by

22   failing to instruct on self-defense and imperfect self-defense. Petitioner presented this claim on

23   direct appeal. The Fifth DCA denied the claim in the last reasoned decision as follows:

24                  a. Background.
25          At the jury instruction conference, the following exchange transpired:
26                  “THE COURT: And just so we're clear, I did not hear any substantial
                    evidence that would necessitate giving a[n] ... instruction on voluntary
27                  manslaughter or any on self-defense or any related instructions. [¶] Any
                    record either counsel would like to make in that regard?
28
                                                       18
 1         “[DEFENSE COUNSEL]: Neither of those instructions are being requested
           by the defense.
 2         “[PROSECUTOR]: Submit, your Honor.

 3         “THE COURT: Okay. ...”

 4   In his summation, defense counsel theorized Rocha provoked the shooting at 7–
     Eleven:
 5
           “[W]hat if [Rocha] actually had that gun that we talked about that we knew
 6         that he did have and of course he denies ever brandishing. What if that gun
           was—when [Rocha] saw that Honda come up, recognized the Honda.
 7         Knows I gotta get that car back because I want that heroin, otherwise, I'm
           gonna get killed for not delivering the heroin that I smuggled up here from
 8         Mexico. And so he pulls his gun because I'm going to get that car back.

 9         “... We know [Rocha] had a gun. We know he was furious about not having
           that Honda, whether it was really for heroin reasons or not. We know that he
10         previously went to [defendant]'s house and threatened him through the
           security cameras. So this wouldn't necessarily be out of character for [Rocha]
11         to start threatening again. [¶] ... [¶]

12         “Evidence that [Rocha] brandished his gun. Was there anything that supports
           that theory? Absolutely. What was the first thing [Rocha] did after the shots
13         were fired? Before he called 911. Before he checked on his friend who was
           sitting next to him, shot in the head, what was the first thing he did? He took
14         his gun and he went and hid his gun in the bushes.

15         “Why? Why do you need to hide your gun if you haven't done something
           with it that you weren't supposed to do? What reason is there? There's no
16         reason. The only reason you go and you hide your gun before you call 911,
           before you check on your friend who has just been shot in the head is because
17         you don't want to get in trouble because you've done something with that
           gun that you weren't supposed to do, like point it at someone who then fired
18         back at you.

19         “And then he lies about the gun and continues to lie about the gun to the
           police. Why? Because he doesn't want them to know he had a gun because
20         he did something he was not supposed to do with that gun and he doesn't
           want to get in trouble. That's why he hid the gun. That's why he lied about
21         the gun. That's why he continues to lie about the gun. Again, why would he
           need to lie about the gun if he hadn't done anything wrong with that gun?
22
           “And there are times in the interview and you can go back and listen to them
23         and watch them all.... [Rocha] repeatedly tells Detective Moore that he feels
           guilty and he feels like he got his friend killed. He feels like his friend's
24         family is going to bring this back on him like he's the reason that [Ortiz] is
           dead.
25
           “Maybe he's being honest there. Maybe he is the reason [Ortiz is] dead.
26         Maybe if [Rocha] hadn't pulled his gun and acted like a lunatic, trying to get
           that heroin in that car back, no shots would have been fired that night. [Ortiz]
27         would still be here. We wouldn't be here. [Rocha] feels guilty because he did
           pull that gun and that set everything in motion.”
28
                                              19
 1           b. Analysis—instruction on self-defense.

 2   “‘“It is settled that in criminal cases, even in the absence of a request, a trial court
     must instruct on general principles of law relevant to the issues raised by the
 3   evidence”’ and ‘“necessary for the jury's understanding of the case.”’ [Citations.] It
     is also well settled that this duty to instruct extends to defenses ‘if it appears ... the
 4   defendant is relying on such a defense, or if there is substantial evidence supportive
     of such a defense and the defense is not inconsistent with the defendant's theory of
 5   the case.’ [Citations.]” (People v. Brooks (2017) 3 Cal.5th 1, 73.)

 6   “For killing to be in self-defense, the defendant must actually and reasonably believe
     in the need to defend.” (People v. Humphrey (1996) 13 Cal.4th 1073, 1082
 7   (Humphrey).) “‘[T]he circumstances must be sufficient to excite the fears of a
     reasonable person....’ [Citations.] Moreover, ... the fear must be of imminent harm.
 8   ‘Fear of future harm—no matter how great the fear and no matter how great the
     likelihood of the harm—will not suffice. The defendant's fear must be of imminent
 9   danger to life or great bodily injury.’ [Citation.]” (Ibid.) “‘[A]ny right of self-defense
     is limited to the use of such force as is reasonable under the circumstances.
10   [Citation.]’” (People v. Minifie (1996) 13 Cal.4th 1055, 1065.)

11   At the motion hearing, defense counsel asserted the evidence would show Rocha
     “may have ... attempted to use [a] gun or used [a] gun [the] night [of the shooting]
12   prompting whatever shooting may have occurred afterwards.” (See ante, at p. 60.)
     He reiterated as much in his summation to the jury, even though he had seemingly
13   accepted at the jury instruction conference the court's conclusion that the evidence
     did not warrant a self-defense instruction. On appeal, defendant insists a “[f]ailure
14   to properly instruct on self-defense is reviewed as federal constitutional error” under
     the “harmless beyond a reasonable doubt” standard prescribed in Chapman v.
15   California (1967) 386 U.S. 18, 24 (Chapman).

16   Assuming, arguendo, the court's decision not to instruct the jury on self-defense
     violated defendant's constitutional rights, such an error was harmless under either
17   Watson or Chapman because any evidence supporting of self-defense “was, at best,
     extremely weak.” (People v. Sakarias (2000) 22 Cal.4th 596, 621; accord, People v.
18   Manriquez (2005) 37 Cal.4th 547, 582–583.) Rodrigo, a percipient witness, did not
     observe anything that would have corroborated defense counsel's account.
19   Furthermore, the record established (1) defendant arrived at 7–Eleven after Rocha
     and Ortiz; (2) defendant was at 7–Eleven for only a few seconds; (3) immediately
20   following defendant's arrival, three shots were fired; (4) immediately following the
     gunfire, defendant fled the scene; and (5) none of the shots were fired by Rocha or
21   Ortiz. (See ante, at pp. 53, 61–62.) In other words, there was little direct or
     circumstantial proof “‘defendant was actually in fear of his life or serious bodily
22   injury’” (People v. Watie (2002) 100 Cal.App.4th 866, 877), “‘the conduct of
     [Rocha and/or Ortiz] was such as to produce that state of mind in a reasonable
23   person’” (ibid.), and “‘defendant's fear [was] of imminent danger to life or great
     bodily injury’” (Humphrey, supra, 13 Cal.4th at p. 1082, italics omitted).
24
            c. Analysis—instruction on voluntary manslaughter via imperfect self-
25   defense.

26   “‘“It is settled that in criminal cases, even in the absence of a request, the trial court
     must instruct on the general principles of law relevant to the issues raised by the
27   evidence. [Citations.]” (People v. Breverman (1998) 19 Cal.4th 142, 154
     (Breverman).) “That obligation has been held to include giving instructions on lesser
28   included offenses when the evidence raises a question as to whether all of the
                                                 20
 1          elements of the charged offense were present [citation], but not when there is no
            evidence that the offense was less than that charged. [Citations.]” (Ibid.) “[T]he
 2          existence of ‘any evidence, no matter how weak’ will not justify instructions on a
            lesser included offense, but such instructions are required whenever evidence that
 3          the defendant is guilty only of the lesser offense is ‘substantial enough to merit
            consideration’ by the jury. [Citations.] ‘Substantial evidence’ in this context is
 4          ‘“evidence from which a jury composed of reasonable [persons] could ... conclude
            []”’ that the lesser offense, but not the greater, was committed.” (Id. at p. 162.)
 5
            “‘Murder is the unlawful killing of a human being with malice aforethought.
 6          [Citation.] A defendant who commits an intentional and unlawful killing but who
            lacks malice is guilty of ... voluntary manslaughter. [Citation.]’ [Citation.]
 7          Generally, the intent to unlawfully kill constitutes malice. [Citations.] ‘But a
            defendant who intentionally and unlawfully kills lacks malice ... when the defendant
 8          kills in “unreasonable self-defense”—the unreasonable but good faith belief in
            having to act in self-defense [citations].’ [Citation.] Because ... unreasonable self-
 9          defense reduce[s] an intentional, unlawful killing from murder to voluntary
            manslaughter by negating the element of malice that otherwise inheres in such a
10          homicide [citation], voluntary manslaughter of [this] ... form[ ] is considered a lesser
            necessarily included offense of intentional murder [citation].” (Breverman, supra,
11          19 Cal.4th at pp. 153–154, italics & fn. omitted.)

12          “Under the doctrine of imperfect self-defense, when the trier of fact finds that a
            defendant killed another person because the defendant actually, but unreasonably,
13          believed he was in imminent danger of death or great bodily injury, the defendant is
            deemed to have acted without malice and thus can be convicted of no crime greater
14          than voluntary manslaughter.” (In re Christian S. (1994) 7 Cal.4th 768, 771.) “[T]he
            doctrine is narrow. It requires without exception that the defendant must have had
15          an actual belief in the need for self-defense.... Fear of future harm—no matter how
            great the fear and no matter how great the likelihood of the harm—will not suffice.
16          The defendant's fear must be of imminent danger to life or great bodily injury.” (Id.
            at p. 783.)
17
            Both self-defense and imperfect self-defense require the accused to have a
18          subjective belief in the need to defend and a fear of imminent danger. (See
            Humphrey, supra, 13 Cal.4th at p. 1082.) As we previously discussed, however,
19          there was little direct or circumstantial proof of these elements. (See ante, at pp. 67–
            68.) Hence, we necessarily conclude there was no “‘“evidence from which a jury
20          composed of reasonable [persons] could ... conclude[ ]”’ that the lesser offense, but
            not the greater, was committed” (Breverman, supra, 19 Cal.4th at p. 162) and no
21          instruction on voluntary manslaughter via imperfect self-defense was warranted.

22
     Vasquez, 2018 WL 716845, at *31–34.
23
                    a. Teague
24
            Respondent contends that part of Petitioner’s claim, specifically Petitioner’s claim that the
25
     trial court was required to instruct on lesser-included offenses, is barred by Teague v. Lane, 489
26
     U.S. 288 (1989). Under Teague, a new constitutional rule of criminal procedure will not be
27
     applied or announced on federal habeas review unless it places certain primary individual conduct
28
                                                       21
 1   beyond the States’ power to proscribe or is a “watershed” rule of criminal procedure. Id. at 310.

 2   “In general . . . a case announces a new rule when it breaks new ground or imposes a new

 3   obligation on the States or the Federal Government.” Id. at 301. When Teague is properly raised

 4   by the State, “the court must apply Teague before considering the merits of the claim.” Horn v.

 5   Banks, 536 U.S. 266, 267 (2002) (per curiam).

 6           Once raised, Petitioner bears the burden of demonstrating that the rule is not new, but

 7   compelled by existing precedent. O’Dell v. Netherland, 521 U.S. 151, 156 (1997). Teague is

 8   analyzed using a three-step approach: 1) The court must ascertain the date on which the

 9   defendant’s conviction and sentence became final; 2) The court must “survey the legal landscape

10   as it then existed,” and “determine whether a state court considering the defendant’s claim at the

11   time the conviction became final would have felt compelled by existing precedent to conclude

12   that the rule the defendant seeks was required by the Constitution”; and 3) “[I]f the court

13   determines that the defendant seeks the benefit of a new rule, the court must decide whether that

14   rule falls within one of two narrow exceptions to the nonretroactivity principle.” Caspari v.

15   Bohlen, 510 U.S. 383, 390 (1994). One exception concerns new rules placing “certain kinds of

16   primary, private individual conduct beyond the power of the criminal law-making authority to

17   proscribe.” Teague, 489 U.S. at 290. The second exception is for “watershed rules of criminal

18   procedure implicating the fundamental fairness and accuracy of the criminal proceeding.”

19   Whorton v. Bockting, 549 U.S. 406, 417 (2007). The second exception is extremely narrow, and

20   the Supreme Court has observed “that it is unlikely that any such rules ha[ve] yet to emerge[].”
21   Id. at 418.

22           As correctly noted by Respondent, there is no clearly established federal constitutional

23   right to lesser-included offense instructions in non-capital cases. United States v. Rivera-Alonzo,

24   584 F.3d 829, 834 n. 3 (9th Cir. 2009) (citing Solis v. Garcia, 219 F.3d 922, 929 (9th Cir. 2000)).

25   The Court cannot find a constitutional right to a lesser-included offense instruction here as that

26   would require the application of a new rule of law, something the court cannot do under the
27   holding in Teague. See Solis, 219 F.3d at 929 (habeas relief for failure to instruct on lesser

28   included offense in non-capital case barred by Teague because it would require the application of
                                                       22
 1   a new constitutional rule); Turner v. Marshall, 63 F.3d 807, 819 (9th Cir.1995), overruled on

 2   other grounds by Tolbert v. Page, 182 F.3d 677 (9th Cir.1999) (en banc) (same). In addition, the

 3   two exceptions in Teague do not apply. The first exception does not apply because Petitioner is

 4   not seeking a rule that would place “certain kinds of primary, private individual conduct beyond

 5   the power of the criminal law-making authority to proscribe.” Teague, 489 U.S. at 290. The

 6   second exception does not apply because the rule Petitioner is seeking cannot be considered a

 7   “watershed” rule “implicating the fundamental fairness and accuracy of the criminal proceeding.”

 8   Id.

 9                  b. Failure to State a Cognizable Claim

10          In addition, the claim fails to present a federal question. See Windham v. Merkle, 163

11   F.3d 1092, 1106 (9th Cir. 1998) (“[T]he failure of a state trial court to instruct on lesser included

12   offenses in a non-capital case does not present a federal constitutional question.”). For the same

13   reasons, Petitioner’s claim cannot survive scrutiny under 28 U.S.C. § 2254(d). Federal habeas

14   relief is barred unless Petitioner can demonstrate that the state court’s alleged failure was contrary

15   to, or an unreasonable application of, clearly established federal law as determined by the

16   Supreme Court. Since there is no clearly established Supreme Court authority requiring lesser-

17   included offense instructions in a non-capital case, Petitioner’s claim is barred under § 2254(d).

18          3. Ineffective Assistance of Counsel

19          In a related claim, Petitioner alleges defense counsel was ineffective in failing to request

20   instructions on perfect and imperfect self-defense. Petitioner also raised this claim on direct
21   appeal. In the last reasoned decision, the Fifth DCA denied the claim as follows:

22          “In order to establish a claim for ineffective assistance of counsel, a defendant must
            show that his or her counsel's performance was deficient and that the defendant
23          suffered prejudice as a result of such deficient performance.” (People v. Mickel
            (2016) 2 Cal.5th 181, 198, citing Strickland v. Washington (1984) 466 U.S. 668,
24          687–692 (Strickland).) “To demonstrate deficient performance, defendant bears the
            burden of showing that counsel's performance ‘“‘“fell below an objective standard
25          of reasonableness ... under prevailing professional norms.”’”’ [Citation.]” (People
            v. Mickel, supra, at p. 198.) “To demonstrate prejudice, defendant bears the burden
26          of showing a reasonable probability that, but for counsel's deficient performance,
            the outcome of the proceeding would have been different. [Citations.]” (Ibid.) “‘A
27          reasonable probability is a probability sufficient to undermine confidence in the
            outcome.’” (People v. Ledesma (1987) 43 Cal.3d 171, 218, quoting Strickland,
28          supra, at p. 694.)
                                                        23
 1
            “‘[A] court need not determine whether counsel's performance was deficient before
 2          examining the prejudice suffered by the defendant as a result of the alleged
            deficiencies.... If it is easier to dispose of an ineffectiveness claim on the ground of
 3          lack of sufficient prejudice, ... that course should be followed.’” (In re Fields (1990)
            51 Cal.3d 1063, 1079, quoting Strickland, supra, 466 U.S. at p. 697.)
 4
            At the jury instruction conference, defense counsel appeared to acquiesce in the
 5          court's conclusion it “did not hear any substantial evidence that would necessitate
            giving a[n] ... instruction on voluntary manslaughter or any on self-defense or any
 6          related instructions” and decided not to request such instructions. In his summation,
            though, he still argued Rocha provoked the 7–Eleven shooting in his summation.
 7          (See ante, at pp. 65–66.) Notwithstanding this incongruity, we find no reasonable
            probability of a more favorable verdict for defendant had instructions on self-
 8          defense and voluntary manslaughter via imperfect self-defense been requested and
            given. Both self-defense and imperfect self-defense require the accused to have a
 9          subjective belief in the need to defend and a fear of imminent danger. (See
            Humphrey, supra, 13 Cal.4th at p. 1082.) As we previously discussed, however,
10          there was little direct or circumstantial proof of either element. (See ante, at pp. 67–
            68.) Instead, the evidence supported defendant's convictions for first-degree murder,
11          attempted murder, shooting at an occupied motor vehicle, and illegal firearm
            possession. (See ante, at pp. 44–45, 53, 61–62, 67–68.)
12

13   Vasquez, 2018 WL 716845, at *34-35.

14                  a. Legal Standard

15          Effective assistance of counsel is guaranteed by the Due Process Clause of the Fourteenth

16   Amendment. Evitts v. Lucey, 469 U.S. 387, 391-405 (1985). Claims of ineffective assistance of

17   counsel are reviewed according to Strickland's two-pronged test. Strickland v. Washington, 466

18   U.S. 668, 687-88 (1984); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989); United States v.

19   Birtle, 792 F.2d 846, 847 (9th Cir.1986); see also Penson v. Ohio, 488 U.S. 75 (1988) (holding

20   that where a defendant has been actually or constructively denied the assistance of counsel

21   altogether, the Strickland standard does not apply and prejudice is presumed; the implication is

22   that Strickland does apply where counsel is present but ineffective).

23          To prevail, Petitioner must show two things. First, he must establish that counsel’s

24   deficient performance fell below an objective standard of reasonableness under prevailing

25   professional norms. Strickland, 466 U.S. at 687-88. Second, Petitioner must establish that he

26   suffered prejudice in that there was a reasonable probability that, but for counsel’s unprofessional

27   errors, he would have prevailed on appeal. Id. at 694. A “reasonable probability” is a probability

28   sufficient to undermine confidence in the outcome of the trial. Id. The relevant inquiry is not what
                                                       24
 1   counsel could have done; rather, it is whether the choices made by counsel were reasonable.

 2   Babbitt v. Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998).

 3          With the passage of the AEDPA, habeas relief may only be granted if the state-court

 4   decision unreasonably applied this general Strickland standard for ineffective assistance.

 5   Knowles v. Mirzayance, 556 U.S. 111, 122 (2009). Accordingly, the question “is not whether a

 6   federal court believes the state court’s determination under the Strickland standard “was incorrect

 7   but whether that determination was unreasonable–a substantially higher threshold.” Schriro v.

 8   Landrigan, 550 U.S. 465, 473 (2007); Knowles, 556 U.S. at 123. In effect, the AEDPA standard

 9   is “doubly deferential” because it requires that it be shown not only that the state court

10   determination was erroneous, but also that it was objectively unreasonable. Yarborough v.

11   Gentry, 540 U.S. 1, 5 (2003). Moreover, because the Strickland standard is a general standard, a

12   state court has even more latitude to reasonably determine that a defendant has not satisfied that

13   standard. See Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating whether a rule

14   application was unreasonable requires considering the rule’s specificity. The more general the

15   rule, the more leeway courts have in reaching outcomes in case-by-case determinations.”)

16                  b. Analysis of Claim

17          The state court correctly analyzed the claim using the Strickland standard. Therefore, the

18   only question before this Court is whether the application was objectively unreasonable. The

19   Court finds that it was not.

20          The state court reasonably determined that Petitioner suffered no prejudice. Assuming
21   defense counsel erred by failing to request instructions on self defense, there is no reasonable

22   likelihood that the result would have been different. As noted by the trial court, there was scant

23   evidence from which a jury could find that defendant acted in fear of his life or serious bodily

24   injury. On the other hand, the evidence supporting Petitioner’s convictions, including eyewitness

25   testimony, video surveillance footage, GPS monitoring data, and ballistics, was substantial.

26   Accordingly, even if counsel had requested self defense instructions, it is clear it would not have
27   affected the outcome. The state court’s decision was not unreasonable and the claim should be

28   rejected.
                                                       25
 1          4. Bifurcation

 2          Petitioner claims the trial court erred by failing to bifurcate the trial of the gang allegations

 3   from the other charges. He further claims he was prejudiced by the trial court’s instruction that

 4   the jury could consider gang evidence to prove motive. Petitioner raised this claim on direct

 5   review, and it was denied by the Fifth DCA as follows:

 6                  a. Background.
 7          Beagley first testified about his expertise on the Varrio Bakers at the June 2014
            preliminary hearing. He specified the primary activities of the gang include
 8          “[m]urder, weapons violations, robbery, carjacking, grand theft auto, vandalism,
            [and] narcotic sales.” Beagley offered the following predicate offenses to establish
 9          a pattern of criminal gang activity: (1) assault with a deadly weapon; (2)
            transportation of a controlled substance; (3) kidnapping to commit robbery; and (4)
10          possession of a firearm by a felon. These predicate offenses were attributed to
            various members of the Varrio Bakers; none were attributed to defendant. Beagley
11          then discussed the importance of respect and fear to the Varrio Bakers.
12          Beagley concluded defendant was an active member of the Varrio Bakers at the time
            of the 7–Eleven shooting. He based his opinion on police reports documenting
13          various contacts with defendant; defendant's numerous gang-related tattoos;
            defendant's admission of his gang membership; and defendant's arrest in the instant
14          case for crimes in which Varrio Bakers primarily engage. As to whether defendant
            “shooting at [Rocha] or ... shooting at the [Saturn]” would “benefit, if at all, the
15          Varrio Bakers.” Beagley answered:
16                  “It benefits the Varrio Bakers ‘cause ... [defendant] is from the Varrio
                    Bakers. Like he mentioned [in] the video that we saw [involving Dunn], if
17                  he ... let them get away with this one what's going to stop the next from doing
                    it. He's talking about respect and being disrespected, being punked.
18
                    “He had to react to this because, you know, if he let, you know, a drug user
19                  or tweaker like Rocha disrespect him and punk him, what's going to stop the
                    next guy from trying to do that or disrespecting the Varrio gang himself.
20                  There would [be] loss of respect for the gang and for [defendant].”
21          At the preliminary hearing, the prosecutor offered a possible motive for the 7–
            Eleven shooting:
22
                    “We consider the importance of respect [to defendant]. We take the
23                  knowledge we have from Officer Beagley that [defendant]'s a member of the
                    Varrio Bakers, and we combine that and we think what would a Varrio Baker
24                  do, particularly what would [defendant] do if this type of offense were
                    perpetrated upon him.
25
                    “And when [Rocha] takes that car in the manner that he does and then has
26                  the nerve to keep calling and trying to use it as [a] bargaining chip, I think
                    that that is a level of disrespect that [defendant] simply would not tolerate.
27                  [¶] ... [¶]
28                  “The People's position is that [defendant] has engrained this gang life-style
                                                       26
 1          and this culture, as ridiculous as it may be, into his own persona so when ...
            Rocha does what he did [defendant] had to respond. He had to respond
 2          because the reputation of himself, of the gang and the ability of the gang to
            continue to command respect from other people in the community or from
 3          other gang members was at stake.”

 4   Defendant moved to bifurcate the gang enhancement allegations, asserting “[t]he
     only purpose in trying the gang charges along with the underlying charges would be
 5   to inflame the passions of the jury in hopes that they convict, not on the merits of
     the case but rather out of fear created by the gang evidence.” At a December 2014
 6   motion hearing, the court tentatively denied the request and gave the parties an
     opportunity to respond. Both parties submitted and the tentative ruling became final.
 7
     After close of evidence, the court and counsel discussed jury instructions off the
 8   record. Later, the court listed the instructions it intended to give, including
     CALCRIM No. 1403 (Limited Purpose of Evidence of Gang Activity), and afforded
 9   counsel the opportunity to object. Neither did so.

10   Prior to closing arguments, the court instructed the jury:

11          “[CALCRIM No. 1403:] You may consider evidence of gang activity only
            for the limited purpose of deciding whether the defendant acted with the
12          intent, purpose, and knowledge that are required to prove the gang-related
            crimes and enhancements and special circumstance allegations charged or
13          that the defendant had a motive to commit the crimes charged.

14          “You may also consider this evidence when you evaluate the credibility or
            believability of a witness and when you consider the facts and information
15          relied on by an expert witness in reaching his or her opinion. You may not
            consider this evidence for any other purpose. You may not conclude from
16          this evidence that the defendant is a person of bad character or that he has a
            disposition to commit crime.”
17
     In his summation, the prosecutor reiterated his theory on defendant's motive:
18
            “This idea of disrespect and respect. It sounds ridiculous to people who aren't
19          from this culture. But ... think about what value respect plays to people who
            are in gangs, to gang members, particularly to Varrio Bakers members and
20          particularly to [defendant]. [¶] ... [¶]
21          “... [T]his idea of respect and how it plays into a role with gang members is
            so important for gang members themselves personally and for the gang as a
22          whole. And when we talk about what [Rocha] did to [defendant], by going
            to his house the way he did, stealing that car and intentionally making a scene
23          for the surveillance cameras. Going to a gang member's house and doing
            that, it is so stupid. And [Rocha] should really know better.
24
            “But that level of disrespect is something that [defendant], a member of the
25          Varrio Bakers for more than 15 years, is not going to let go unpunished. He's
            not going to let that go. Because he can't. That's part of what gang
26          membership is. That's what they thrive off of. You can't let some punk like
            ... Rocha come to your house and do that. And [defendant], as a Varrio
27          Baker, simply could not let that slide, and there were consequences. [¶] ...
            [¶]
28
                                               27
 1           “There had to be consequences.... Rocha was completely disrespecting
             [defendant], to use the language of [defendant], and the consequence
 2           unfortunately fell the hardest on ... Ortiz.”

 3           b. Analysis.

 4   “It shall be the duty of the judge to control all proceedings during the trial, and to
     limit the introduction of evidence and the argument of counsel to relevant and
 5   material matters, with a view to the expeditious and effective ascertainment of the
     truth regarding the matters involved.” (§ 1044.) Pursuant to section 1044, a trial
 6   court possesses “[g]eneral authority to bifurcate trial issues” (People v. Calderon
     (1994) 9 Cal.4th 69, 74–75), including gang enhancement allegations (People v.
 7   Hernandez (2004) 33 Cal.4th 1040, 1049 (Hernandez)).

 8   “In cases not involving the gang enhancement, ... evidence of gang membership is
     potentially prejudicial and should not be admitted if its probative value is minimal.
 9   [Citation.] But evidence of gang membership is often relevant to, and admissible
     regarding, the charged offense. Evidence of the defendant's gang affiliation—
10   including evidence of the gang's territory, membership, signs, symbols, beliefs and
     practices, criminal enterprises, rivalries, and the like—can help prove identity,
11   motive, modus operandi, specific intent, means of applying force or fear, or other
     issues pertinent to guilt of the charged crime. [Citations.] To the extent the evidence
12   supporting the gang enhancement would be admissible at a trial of guilt, any
     inference of prejudice would be dispelled, and bifurcation would not be necessary.
13   [Citation.]” (Hernandez, supra, 33 Cal.4th at pp. 1049–1050.)

14   “This is not to say that a court should never bifurcate trial of the gang enhancement
     from trial of guilt.... [For instance,] [t]he predicate offenses offered to establish a
15   ‘pattern of criminal gang activity’ (§ 186.22, subd. (e) ) need not be related to the
     crime, or even the defendant, and evidence of such offenses may be unduly
16   prejudicial, thus warranting bifurcation. Moreover, some of the other gang evidence,
     even as it relates to the defendant, may be so extraordinarily prejudicial, and of so
17   little relevance to guilt, that it threatens to sway the jury to convict regardless of the
     defendant's actual guilt.” (Hernandez, supra, 33 Cal.4th at p. 1049.)
18
     “[T]he trial court's discretion to deny bifurcation of a charged gang enhancement is
19   ... broader than its discretion to admit gang evidence when the gang enhancement is
     not charged.” (Hernandez, supra, 33 Cal.4th at p. 1050.) “In the context of severing
20   charged offenses, ... ‘additional factors favor joinder. Trial of the counts together
     ordinarily avoids the increased expenditure of funds and judicial resources which
21   may result if the charges were to be tried in two or more separate trials.’ [Citation.]
     Accordingly, when the evidence sought to be severed relates to a charged offense,
22   the ‘burden is on the party seeking severance to clearly establish that there is a
     substantial danger of prejudice requiring that the charges be separately tried.
23   [Citations.] When the offenses are joined for trial the defendant's guilt of all the
     offenses is at issue and the problem of confusing the jury with collateral matters
24   does not arise. The other-crimes evidence does not relate to [an] offense for which
     the defendant may have escaped punishment. That the evidence would otherwise be
25   inadmissible may be considered as a factor suggesting possible prejudice, but
     countervailing considerations that are not present when evidence of uncharged
26   offenses is offered must be weighed in ruling on a severance motion. The burden is
     on the defendant therefore to persuade the court that these countervailing
27   considerations are outweighed by a substantial danger of undue prejudice.’
     [Citation.]” (Ibid.; see ibid. [“The analogy between bifurcation and severance is not
28   perfect.... But much of what we have said about severance is relevant....”].) Hence,
                                                 28
 1         “[e]ven if some of the evidence offered to prove the gang enhancement would be
           inadmissible at a trial of the substantive crime itself ... a court may still deny
 2         bifurcation.” (Ibid.)

 3         “We review the trial court's denial of the motion to bifurcate for abuse of discretion,
           based on the record as it stood at the time of the ruling.” (People v. Franklin (2016)
 4         248 Cal.App.4th 938, 952 (Franklin).) “Our review is guided by the familiar
           principle that ‘[a] court abuses its discretion when its rulings fall “outside the bounds
 5         of reason.”’ [Citations.]” (Ibid.; see People v. Brown (2004) 33 Cal.4th 892, 901
           [“‘“If right upon any theory of the law applicable to the case, [a ruling or decision]
 6         must be sustained regardless of the considerations which may have moved the trial
           court to its conclusion.”’”].) “If the trial court's ruling was correct on the record
 7         before it, the ruling is subject to reversal only upon a showing that ‘“joinder actually
           resulted in ‘gross unfairness' amounting to a denial of due process.”’ [Citation.]”
 8         (Franklin, supra, at pp. 952–953.)

 9         Here, Beagley's testimony was admissible to prove the prosecutor's theory that
           defendant committed the 7–Eleven shooting as retaliation for Rocha stealing the
10         Saturn from his home, an act of disrespect toward himself (a Varrio Baker member)
           and the Varrio Bakers as whole. “[G]ang evidence is ‘relevant and admissible when
11         the very reason for the underlying crime, that is the motive, is gang related.’
           [Citation.] ‘“[B]ecause a motive is ordinarily the incentive for criminal behavior, its
12         probative value generally exceeds its prejudicial effect, and wide latitude is
           permitted in admitting evidence of its existence.”’ [Citation.]” (Franklin, supra, 248
13         Cal.App.4th at p. 953.) [Fn.10] Furthermore, we find nothing extraordinarily
           prejudicial about Beagley's testimony, which was no more inflammatory than the
14         evidence related to the crimes charged in the instant case. As to whether “ ‘ “joinder
           actually resulted in ‘gross unfairness' amounting to a denial of due process” ’ ”
15         (Franklin, supra, at p. 953), we point out the jury did not find true the gang special
           circumstance and gang enhancement allegations, strongly indicating “the jury did
16         not accept the gang evidence ... uncritically” (People v. Williams (2009) 170
           Cal.App.4th 587, 613). [Fn.11]
17
                   [Fn.10] Thus, we necessarily reject defendant's claim the court “erro
18                 [neously] ... instruct[ed] that gang evidence could be considered on the issue
                   of motive.” (Boldface & capitalization omitted.)
19
                   [Fn.11] Defendant counters with People v. Albarran (2007) 149 Cal.App.4th
20                 214 (Albarran), in which Division Seven of the Second Appellate District
                   concluded “certain extremely prejudicial gang evidence was not relevant to
21                 ... charges” stemming from a residential shooting involving the accused (id.
                   at pp. 217–218). The gang expert in Albarran, however, conceded he did not
22                 know the reason for the shooting. (Id. at pp. 220, 227.)

23         Defendant insists the gang evidence was actually “a form of disposition evidence
           that is inadmissible to prove that [an accused] committed crimes in conformity with
24         his disposition.” (Italics omitted.) We note the court “properly instructed the jury
           that evidence of gang activity could be considered solely for the limited purpose of
25         deciding whether ... [defendant] had a motive to commit the charged offenses.”
           (Franklin, supra, 248 Cal.App.4th at p. 953; see ante, at pp. 36–37.) “We presume
26         that the jury followed these limiting instructions, and there is nothing in this record
           to rebut that presumption.” (Franklin, supra, at p. 953.)
27

28   Vasquez, 2018 WL 716845, at *16-19.
                                                       29
 1                  a.      Legal Standard and Analysis

 2          There is no clearly established Federal law which holds that joinder or consolidation of

 3   charges or sentencing enhancements violate the Constitution. In United States v. Lane, 474 U.S.

 4   438, 446 n. 8 (1986), the Supreme Court stated in a footnote that “[i]mproper joinder does not, in

 5   itself, violate the Constitution. Rather, misjoinder would rise to the level of a constitutional

 6   violation only if it results in prejudice so great as to deny a defendant his Fifth Amendment right

 7   to a fair trial.” However, in Young v. Pliler, the Ninth Circuit stated:

 8          Lane considered only the effect of misjoinder under Federal Rule of Criminal
            Procedure 8, and expressly stated that no constitutional claim had been presented.
 9          See Lane, 474 U.S. 438, 446 & n. 9, 106 S.Ct. 725, 88 L.Ed.2d 814 (1986). Thus,
            Lane's broad statement-found in a footnote without citation to any legal authority-
10          that misjoinder could only rise to the level of a constitutional violation if it was so
            prejudicial as to violate due process, was probably dictum. Only Supreme Court
11          holdings are controlling when reviewing state court holdings under 28 U.S.C. §
            2254; Court dicta and circuit court authority may not provide the basis for granting
12          habeas relief. Lockyer v. Andrade, 538 U.S. 63, 71–72, 123 S.Ct. 1166, 155 L.Ed.2d
            144 (2003).
13

14   Young v. Pliler, 273 Fed.Appx. 670, n. 1, 2008 WL 1757564 (9th Cir. 2008) (unpublished); see

15   also Collins v. Runnels, 603 F.3d 1127, 1132–33 (9th Cir. 2010).

16          In ascertaining what is “clearly established Federal law,” this Court must look to the

17   “holdings, as opposed to the dicta, of [the Supreme Court's] decisions as of the time of the

18   relevant state-court decision.” Williams, 592 U.S. at 412. “In other words, ‘clearly established

19   Federal law’ under § 2254(d)(1) is the governing legal principle or principles set forth by the

20   Supreme Court at the time the state court renders its decision.” Id. Given that there is no clearly
21   established Federal law in this instance, the Court cannot grant relief, since habeas relief is

22   triggered only when the state court adjudication runs afoul of clearly established federal law. See

23   Moses v. Payne, 555 F.3d 742, 754 (9th Cir. 2009) (absent a Supreme Court decision that

24   squarely addresses the issue it “cannot be said, under AEDPA, there is ‘clearly established’

25   Supreme Court precedent…and so we must defer to the state court’s decision”).

26          Even assuming for the sake of argument that the Supreme Court's footnote could be
27   considered clearly established Federal law, no constitutional violation occurred in this case. The

28   evidence was clearly relevant to prove Petitioner’s motive, and the prejudice was not so great as
                                                        30
 1   to deny Petitioner his right to a fair trial. Lane, 474 U.S. at 446, fn. 8. Furthermore, the jury was

 2   instructed that it could consider the gang evidence solely for the limited purpose of determining

 3   whether Petitioner had a motive to commit the offenses, and the jury is presumed to have

 4   followed the instruction. Weeks v. Angelone, 528 U.S. 225, 234 (2000). For the foregoing

 5   reasons, the claim should be rejected.

 6          5. Admission of Evidence

 7          Petitioner next claims he was denied due process by the admission of prejudicial video

 8   recordings that served no purpose other than to show Petitioner’s evil character. He contends

 9   there was no permissible inference to be drawn from the evidence, and it created a substantial

10   danger of inflaming the jury against him. The claim was raised on direct review, and it was

11   denied by the Fifth DCA as follows:

12                  a. Background.
13          Defendant moved in limine to exclude “a recording seized from ... defendant's cell
            phone that purports to be a conversation between ... defendant and a female
14          companion” on the grounds of “improper character evidence, lack of foundation,
            hearsay, the Confrontation Clause of the United States and California Constitutions,
15          and [Evidence Code section] 352.” At the hearing on the motion, the court and the
            parties watched People's Exhibits Nos. 8–A and 9–A. Afterward, defense counsel
16          argued:
17                  “Starting with [People's] Exhibit [No.] 8[–A], the main problem, I think, is
                    we don't have ... a witness that's going to come in and testify who was present
18                  during the recording of that video or has any knowledge of what that
                    situation that's allegedly purported to be shown on the video actually is.
19                  Therefore, all we're doing is we're showing the jury a video and asking them
                    to, essentially, speculate as to what's behind the actions that are occurring,
20                  who the individuals that are being talked about are, which I think would be
                    inappropriate.
21
                    “And, additionally, I think under [Evidence Code section] 352, the issues
22                  that are presented in that video are removed from the issues that are present
                    in this case. And I think it would be overly prejudicial to show that video to
23                  the jurors, have them develop some type of bad character idea of [defendant]
                    based on speculation that he may have been involved in trying to get
24                  someone else to steal things, and then attempting to punish them in some
                    way when they failed to get the right things. I think that that would be the
25                  equivalent of bad character evidence, which would not be admissible.
26                  “And I also think under [Evidence Code section] 352, the probative value is
                    far outweighed by any prejudicial effect of what's on that video. [¶] ... [¶]
27
                    “With respect to People's [Exhibit No.] 9–A, there are similar issues.... [¶]
28                  First of all, without someone coming in to testify saying, ‘That's me on the
                                                     31
 1          recording,’ I don't know that there's going to be sufficient foundation ... for
            anyone to say who either of those voices are, specifically the female's voice.
 2          [¶] ... [W]ithout someone testifying as to who's on that recording and what's
            actually being discussed, what's the background there, we're asking the
 3          jurors to speculate based on very limited information.

 4          “... Under [Evidence Code section] 352, we're dealing with a situation that
            really doesn't have anything to do with the present case. I think that the
 5          probative value, if any, is far outweighed by the prejudicial effect of showing
            a video like that to the jurors. [¶] The actual effect it's going to have is to
 6          serve as bad character evidence.... [E]ven if there is some other probative
            value to it, the main effect is going to be the jurors are going to form an
 7          opinion of [defendant] in terms of his character based on the conduct alleged
            to him in that video. And I think that would be inappropriate.”
 8
     The prosecutor responded:
 9
            “Your Honor, regarding People's [Exhibit No.] 8–A, ... the evidence is going
10          to show that that video is actually taken in the garage of a house on Zelda
            Way, a house where [defendant] lived for a substantial amount of time prior
11          to about late March, early April of 2014. [¶] That garage has a large ‘V’
            spray painted in white and black on the garage floor. We have pictures of
12          that from prior searches that the People will seek to admit.

13          “The people in the video, you can hear [defendant's] voice in the beginning
            and then obviously at the end when the video transfers, you can see the
14          person holding the camera walks inside. And you can clearly see [defendant]
            ask the question, ‘Did you record it?’
15
            “To the extent that there needs to be witnesses to explain the circumstances,
16          it's pretty obvious who the people are. Melissa ... is the female who appears
            to be holding the camera. She's referenced by name, and her voice is also
17          pretty easy for anyone who's talked to her to recognize in the situation. [¶]
            The person who's being interrogated, ... is ... Sandhu. And the reason the
18          People know that is because when [defendant] was arrested on April 10th,
            he had ... Sandhu's identification on him.
19
            “The video is from late March, just weeks before the shooting in this case.
20          And it is very clearly an issue where [defendant] wants a recording of this
            person being terrified. [Defendant] has apparently done something, hit him
21          with something. [¶] And the important part about that is that it's important to
            ... defendant to have this memorialized, to have it documented. And it's
22          something that he keeps. And so when he's arrested on April 10th, he's got a
            copy of this video on the phone in his possession. [¶] ... [I]t is clear that
23          Melissa, [defendant]'s wife, is recording it at his request and is doing so
            covertly.
24
            “... [I]n People's [Exhibit No.] 9–A, it seems pretty clear that [defendant] is
25          the one who's making sure that this is recorded in a way that appears that the
            phone is being hidden so that the victim, ... Dunn, can't hear it.
26
            “As far as the probative nature of this evidence, for People's [Exhibit No.]
27          8–A, there has been a series of cases that deal with gang cases. And the Court
            of Appeal[ ] has made it clear that they want something other than
28          generalized opinions of gang experts to support gang motive and the gang
                                               32
 1   enhancement. We certainly have a gang enhancement and special
     circumstance in this case. [¶] And here we have a scenario where we don't
 2   need to rely simply upon the opini[on]s of an expert about the importance of
     respect, about the importance of fear that takes place in criminal street gangs,
 3   in particular in this case, the Varrio Bakers. [¶] We have absolute clear
     evidence of the manner in which ... defendant uses his authority to control
 4   people, to frighten them and to control them.

 5   “... [B]oth of these videos are clear-cut examples of that. And the fact that ...
     defendant ... either appears to be recording it himself or directing others to
 6   record it, suggests that he wants even evidence of this to be maintained.

 7   “When we look at People's [Exhibit No.] 9–A, the way we know who these
     people are is by listening to their voices.... Moore will be able to testify that
 8   this girl in the video is ... Dunn. He knows that. He's talked to her multiple
     times. He's talked to her while she's been crying. And we have a recording
 9   of that as well. [¶] ... [Defendant]'s voice is pretty easy to spot. With People's
     [Exhibit No.] 8–A, we have a video of him talking. And then People's
10   [Exhibit No.] 9–A, you can clearly hear his voice.

11   “The issue with [People's Exhibit No.] 9–A, the relevance, the probative
     value is essential.... Count 9, the [section] 422 charge in this case, that's the
12   evidence that I've got, and that's it.... Dunn, I don't know where she is. She
     has an active warrant. She has not been cooperative in this investigation, to
13   the extent that we have video of her six minutes before the shooting of the
     murder, and appears to be in a car with [defendant].... [¶] ... [¶]
14
     “The issue of whether this is being used to target [defendant]'s character, it's
15   not because it is essential for the gang evidence. [¶] ... [W]hat we have in
     this case is a scenario where the People's theory is that ... Rocha stole a car
16   directly from this house on Zelda that [defendant] lived at, had surveillance
     cameras. And ... Rocha made a show about it. And he's intentionally putting
17   it in the face of ... defendant that he is taking it from him. [¶] And that level
     of disrespect, while to anyone on the street, might prompt a call to the police
18   about a stolen car, for [defendant], a man who has his gang affiliation
     tattooed all over his body—on the back of his head, on his chest, on his
19   knees—who has dedicated so much of his life and has plastered this aspect
     of gang culture upon him, doing something like that to him is a level of
20   disrespect that he simply won't tolerate.
21   “And so we look at People's [Exhibit No.] 9–A, and we see this issue where
     ... Dunn is someone who's close to him, is doing something as trivial as not
22   stealing for him or not stealing very well for him. And the way that he goes
     after her for that to terrorize her is how he is exerting his influence and ...
23   those types of roles within the Varrio Bakers. [¶] He talks about there being
     consequences of not following the rules. He specifically uses the phrase,
24   ‘straight, utter disrespect.’ And he repeats it. That's how important it is to
     [defendant] when you talk about respect within the culture of the Varrio
25   Baker.

26   “And that's what the gang expert will rely upon when he talks about why it's
     such a big deal when ... Rocha shows up to [defendant]'s house and just takes
27   the car right from under him. And so that plays into what happens in the next
     couple weeks where there are multiple shootings toward ... Rocha when ...
28   Rocha is driving this car that is easily recognizable to ... defendant.
                                         33
 1          “And so when you put everything together, you can see the importance, the
            probative value of this type of evidence, clearly with People's Exhibit [No.]
 2          9 [–A] because it goes directly to a charged count, but it also ties into the
            gang evidence and the motive for the murder charge in this case.”
 3
     The court ruled:
 4
            “I'm going to allow both of them with limiting instructions. I think to allow
 5          it without a limiting instruction would be inappropriate. [¶] ... [¶]

 6          “And the limiting instruction in regard to [People's Exhibit No.] 8–A would
            be, it can be considered as to motive as to the gang charges. And we'll say
 7          that out more specifically.

 8          “And then ... also as to motive pertaining, perhaps, to Count 9.

 9          “[People's] Exhibit [No.] 9–A, same. It would be in regard to motive
            pertaining to the murder and attempted murder charges. And then also as to
10          Count 9 itself. And then as to the gang charges. [¶] ... [¶]

11          “Undue consumption of time is not an issue.

12          “And prejudicial versus probative has been considered. And it is more
            probative than prejudicial, in my view.”
13
     Prior to closing arguments, the court issued CALCRIM No. 303 (Limited Purpose
14   Evidence In General):

15          “During the trial, certain evidence was admitted for a limited purpose. You
            may consider that evidence only for that purpose and for no other.”
16
     The court also issued CALCRIM No. 1403, instructing the jury it “may consider
17   evidence of gang activity only for the limited purpose of deciding whether ...
     defendant had a motive to commit the crimes charged,” inter alia. (See ante, at pp.
18   36–37.)

19   In his summation, the prosecutor linked People's Exhibits Nos. 8–A and 9–A with
     his theory on defendant's motive for the 7–Eleven shooting:
20
            “This idea of disrespect and respect. It sounds ridiculous to people who aren't
21          from this culture. But ... think about what value respect plays to people who
            are in gangs, to gang members, particularly to Varrio Bakers members and
22          particularly to [defendant].

23          “When you listen to that recording of [defendant] threatening ... Dunn and
            telling her she's going to stab herself. ‘You're gonna stab yourself.’ He's mad
24          at her. And the reason he's mad at her, you can figure out from these videos,
            is that [defendant] is running a little bit of a criminal enterprise where he's
25          controlling people. He's getting people to steal for him.... Sandhu, the guy in
            the garage, talks about how he was supposed to steal certain things from
26          Walgreens, but ... defendant's wife, Melissa, is upset at him because he didn't
            steal the right things.
27
            “... Dunn, in that recording when she's being threatened, the reason that
28          [defendant] is so upset with her is because she's not even trying. She's not
                                               34
 1           even trying to steal. And it's very clear that part of her job for him is to steal
             things. And she's not doing it. Or at least not doing it enough.
 2
             “And it's not that she's not stealing enough that really bothers him.... He says
 3           the real problem is that ... she can do it but she chooses not to. And by not
             doing ... what he tells her to do, it is ‘straight utter disrespect.’ And he repeats
 4           it. Straight utter disrespect. And he talks about how important it is that he be
             respected because of the things that he does. He demands respect. Even from
 5           her. He demands this level of respect.

 6           “During the other video from the cell phone where we have Melissa ..., ...
             defendant's wife is talking about what's going on with ... Sandhu, who is
 7           scared for his life because he's just been apparently slapped by ... defendant.
             And ... Sandhu clearly thinks that he's being held there for some reason. That
 8           he's not really free to leave, despite Melissa saying that he is. He feels that
             he has to stay there.... You're free to leave, but [defendant] asked you to stay
 9           here out of respect.

10           “And this idea of respect and how it plays into a role with gang members is
             so important for gang members themselves personally and for the gang as a
11           whole. And when we talk about what [Rocha] did to [defendant], by going
             to his house the way he did, stealing that car and intentionally making a scene
12           for the surveillance cameras. Going to a gang member's house and doing
             that, it is so stupid. And [Rocha] should really know better.
13
             “But that level of disrespect is something that [defendant], a member of the
14           Varrio Bakers for more than 15 years, is not going to let go unpunished. He's
             not going to let that go. Because he can't. That's part of what gang
15           membership is. That's what they thrive off of. You can't let some punk like
             ... Rocha come to your house and do that. And [defendant], as a Varrio
16           Baker, simply could not let that slide, and there were consequences. [¶] ...
             [¶]
17
             “There had to be consequences for what [Rocha] did. Much like there had to
18           be consequences for ... Dunn disrespecting [defendant] by not stealing. If I
             let you do this, then the next guy is gonna come along and he's gonna want
19           to do the same thing. There had to be consequences. You have to follow the
             rules. This is what he says to her.
20
             “The same thing applies when ... Rocha does what he does. There had to be
21           consequences.... Rocha was completely disrespecting [defendant], to use the
             language of [defendant], and the consequence unfortunately fell the hardest
22           on ... Ortiz.”

23           b. Analysis.

24   At the outset, defendant concedes People's Exhibit No. 9–A was “relevant and
     necessary to prove” count 9 and contends the court should have severed that count.
25   Under section 954, “[a]n accusatory pleading may charge two or more different
     offenses connected together in their commission, ... or two or more different
26   offenses of the same class of crimes or offenses, under separate counts ... provided,
     that the court in which a case is triable, in the interests of justice and for good cause
27   shown, may in its discretion order that the different offenses or counts set forth in
     the accusatory pleading be tried separately ....” “‘Section 954, however, imposes no
28   sua sponte duty of severance on trial courts. That section ... requires the defendant
                                                  35
 1   to make a showing of “good cause” in order to obtain severance, and [a] defendant's
     failure to request a severance [forfeits] the matter on appeal.’” (People v. Maury
 2   (2003) 30 Cal.4th 342, 392.) Alternatively, under section 1004, subdivision 3, “[t]he
     defendant may demur to the accusatory pleading at any time prior to the entry of a
 3   plea, when it appears upon the face thereof ... [¶] ... [¶] ... [t]hat more than one
     offense is charged, except as provided in [s]ection 954....” “By statute, if misjoinder
 4   is evident on the face of the complaint and the defendant fails to challenge
     misjoinder by demurrer, the issue is forfeited.” (People v. Barros (2012) 209
 5   Cal.App.4th 1581, 1596, fn. 20, citing § 1012; see People v. Kemp (1961) 55 Cal.2d
     458, 474.)
 6
     In the instant case, “[h]ad [defendant] felt the trial ... should, in the interests of
 7   justice, have been severed, it was incumbent upon him to demur or move for a
     severance.” (People v. Martin (1967) 250 Cal.App.2d 263, 268.) He did neither,
 8   notwithstanding his attempts to frame his request to exclude People's Exhibit No.
     9–A as “tantamount to a motion to sever Count 9” and “the functional equivalent of
 9   a demurrer.” Thus, defendant forfeited the matter on the appeal.

10   Next, defendant argues the court erroneously admitted People's Exhibits Nos. 8–A
     and 9–A because they were irrelevant to prove a motive for the 7–Eleven shooting,
11   were unduly prejudicial, and constituted inadmissible character evidence. Even
     assuming, arguendo, the court should have excluded these recordings, by
12   constitutional mandate, “[n]o judgment shall be set aside, or new trial granted, in
     any cause, on the ground of ... the improper admission or rejection of evidence, ...
13   unless, after an examination of the entire cause, including the evidence, the court
     shall be of the opinion that the error complained of has resulted in a miscarriage of
14   justice.” (Cal. Const., art. VI, § 13.) “[A] ‘miscarriage of justice’ should be declared
     only when the court, ‘after an examination of the entire cause, including the
15   evidence,’ is of the ‘opinion’ that it is reasonably probable that a result more
     favorable to the appealing party would have been reached in the absence of the
16   error.” (People v. Watson (1956) 46 Cal.2d 818, 836 (Watson); accord, People v.
     Callahan (1999) 74 Cal.App.4th 356, 363.)
17
     Here, it is not reasonably probable defendant would have obtained a more favorable
18   verdict. As noted, the totality of the circumstances indicated defendant was the
     gunman in the Honda Accord. (See ante, at pp. 44-45.) GPS data from defendant's
19   ankle monitor showed defendant fleeing on foot from 7–Eleven, “support[ing] an
     inference of consciousness of guilt and constitut[ing] an implied admission.”
20   (People v. Brooks (1966) 64 Cal.2d 130, 138.) Moreover, the record does not support
     the notion the shooting was justifiable. (See post, at pp. 61–62.)
21
     “In the absence of a violation of federal rights, we evaluate whether ‘it is reasonably
22   probable that a result more favorable to [defendant] would have been reached in the
     absence of the error.’” (People v. Page (2008) 44 Cal.4th 1, 42, quoting Watson,
23   supra, 46 Cal.2d at p. 836.) Defendant maintains, however, the admission of
     People's Exhibits Nos. 8–A and 9–A violated his federal constitutional rights to due
24   process. “[T]he admission of evidence in violation of state law may also violate due
     process, but only if the error rendered the defendant's trial fundamentally unfair.”
25   (People v. Merriman (2014) 60 Cal.4th 1, 70.) “‘[T]he evidence must “be of such
     quality as necessarily prevents a fair trial.”’” (People v. Hunt (2011) 196
26   Cal.App.4th 811, 817.) Based on the record before us, we cannot reach that
     conclusion. Hence, “[a]bsent fundamental unfairness, state law error in admitting
27   evidence is subject to the traditional Watson test....” (People v. Partida (2005) 37
     Cal.4th 428, 439.)
28
                                                36
 1   Vasquez, 2018 WL 716845, at *21-26.

 2                  a. Legal Standard and Analysis

 3          This claim is not cognizable on federal habeas review because the admissibility of

 4   evidence is a matter of state law. Estelle, 502 U.S. at 67-68 (state evidentiary ruling cannot

 5   provide ground for federal habeas relief unless the admission of evidence violated due process).

 6   In addition, Respondent correctly argues that Petitioner cannot show that the trial court’s

 7   admission of identification evidence was contrary to or an unreasonable application of Supreme

 8   Court precedent pursuant to 28 U.S.C. § 2254(d), since there is no Supreme Court precedent

 9   governing a court’s discretionary decision to admit evidence as a violation of due process. In

10   Holley v. Yarborough, the Ninth Circuit stated:

11          Under AEDPA, even clearly erroneous admissions of evidence that render a trial
            fundamentally unfair may not permit the grant of federal habeas corpus relief if not
12          forbidden by “clearly established Federal law,” as laid out by the Supreme Court.
            28 U.S.C. § 2254(d). In cases where the Supreme Court has not adequately
13          addressed a claim, this court cannot use its own precedent to find a state court ruling
            unreasonable. Musladin, 549 U.S. at 77, 127 S.Ct. 649.
14
            The Supreme Court has made very few rulings regarding the admission of evidence
15          as a violation of due process. Although the Court has been clear that a writ should
            be issued when constitutional errors have rendered the trial fundamentally unfair,
16          see Williams, 529 U.S. at 375, 120 S.Ct. 1495, it has not yet made a clear ruling that
            admission of irrelevant or overtly prejudicial evidence constitutes a due process
17          violation sufficient to warrant issuance of the writ. Absent such “clearly established
            Federal law,” we cannot conclude that the state court's ruling was an “unreasonable
18          application.” Musladin, 549 U.S. at 77, 127 S.Ct. 649. Under the strict standards of
            AEDPA, we are therefore without power to issue the writ . . . .
19

20   Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009); see Moses v. Payne, 555 F.3d 742,
21   760 (9th Cir. 2008) (holding that trial court did not abuse its discretion in excluding expert

22   testimony “[b]ecause the Supreme Court’s precedents do not establish a principle for evaluating

23   discretionary decisions to exclude the kind of evidence at issue here”). Since there is no clearly

24   established Supreme Court precedent governing a trial court’s discretionary decision to admit

25   evidence as a violation of due process, habeas relief is foreclosed. Id.

26          Even if the Court were to consider the claim, Petitioner would not be entitled to relief.
27   The state court reasonably determined that the video recordings were relevant to the issue of

28   motive, and the admission of this evidence did not render the trial fundamentally unfair.
                                                       37
 1   Moreover, the evidence against Petitioner was strong. Petitioner fails to show that the trial court

 2   committed error, let alone constitutional error, and he fails to show any prejudice. The claim

 3   should be rejected.

 4          6. Prosecutorial Misconduct

 5          Petitioner claims the prosecutor committed misconduct by arguing facts not in evidence in

 6   order to vouch for the strength of the prosecution’s case. Petitioner raised this claim on direct

 7   review. In the last reasoned decision, the appellate court rejected the claim as follows:

 8                  a. Background.
 9          In his summation, defense counsel characterized gang evidence as a diversionary
            tactic:
10
                    “The point of the gang evidence is this. The point of the gang evidence is to
11                  put Officer Beagley up here on the stand with a bag of mud and he sits here
                    and just chucks mud at [defendant] for like an hour, however long he was up
12                  there. Let's talk about his past. Let's talk about his tattoos. Let's imagine what
                    things in his house could stand for. Let's dirty him up as much as we can.
13
                    “Why? Why are we doing that? It's to scare you into ignoring the fact that
14                  they haven't proved these charges. It's to distract you from the fact that there
                    are holes all over this case. The hope is that you hear this gang evidence and
15                  you think [defendant] must be a horrible person....
16                  “Don't be scared. Don't let that evidence get to you because that gang
                    evidence is not evidence of these charges. It has nothing to do with these
17                  charges. The only reason it's here is to scare you into ignoring the holes in
                    this case, to distract you from the fact that the prosecution's theory doesn't
18                  match up with the facts in this case, doesn't match up with the science that
                    they presented....”
19
            In his rebuttal, the prosecutor responded to defense counsel's allegation:
20
                    “There's one suggestion made by [defense counsel] that I want to address in
21                  the beginning because I'm a district attorney, a deputy district attorney, and
                    I work in the Gang Unit and I deal with gang crimes a lot. And [defense
22                  counsel] suggests that the purpose of the gang evidence was to make ...
                    defendant look bad. And that is absolutely not true.
23
                    “The truth is that ... defendant is a member of a criminal street gang, the
24                  Varrio Bakers, and it is a gang that is terrorizing this community....
                    [D]efendant is charged with gang crimes and those gang crimes come from
25                  the Penal Code. All those numbers that are on the verdict form, ... [section]
                    186.22, [are] basically the gang statute. And when the [L]egislature got
26                  together and decided we need to do something about criminal street gangs,
                    they actually put down in the law why they were doing it.
27
                    “In [section] 186.21, the [L]egislature writes, ‘The [L]egislature, however,
28                  further finds that the State of California is in a state of crisis'....”
                                                        38
 1
     Before the prosecutor could complete the sentence, defense counsel objected on the
 2   basis of “facts not in evidence.”

 3   The court called counsel to sidebar. The following exchange transpired outside the
     presence of the jury:
 4
            “[DEFENSE COUNSEL]: It's my understanding he's going to start reading
 5          the thoughts that the [L]egislature had when enacting the gang legislation,
            which I don't think there's been any evidence of. It would be hearsay at this
 6          point as well. [¶] ... [¶]

 7          “[PROSECUTOR]: The Court can take judicial notice of any law and statute
            based upon the implications raised in defense closing argument. [¶] I think
 8          it's appropriate, if nothing else, for the People to have the opportunity to read
            the actual legislative findings in the [Penal] Code specific to the charges that
 9          apply in the case.

10          “THE COURT: The legislative findings aren't the law.

11          “[PROSECUTOR]: The legislative findings are the explanation of why the
            evidence is important and why it is not, as was suggested, merely to dirty ...
12          defendant.

13          “I'm not going to get up there and say that I personally feel one way or the
            other, but the law is what the law is, and this is the reason for the law. It's
14          the most neutral way of conveying to the jury that [defense counsel]'s
            argument is unfounded.
15
            “THE COURT: What portion were you reading?...
16
            “[PROSECUTOR]: [Section 186.]21. I began with the second paragraph.
17
            “THE COURT: [Section] 186.21. Findings and declarations. [¶] You can
18          read the first paragraph only.

19          “[PROSECUTOR]: Thank you.”

20   The prosecutor proceeded with his response:
21          “The [L]egislature declared that, ‘The [L]egislature hereby finds and
            declares that it is the right of every person, regardless of race, color, creed,
22          religion, national origin, gender, gender identity, gender expression, age,
            sexual orientation, or handicap, to be secure and protected from fear,
23          intimidation, and physical harm caused by the activity of violent groups and
            individuals.’
24
            “And as a result, we got legislation that dealt specifically with criminal street
25          gangs like the Varrio Bakers who do things in our community like shootings,
            like murders, like robberies, carjackings, the types of crimes that Officer
26          Beagley told us only a few examples of. And that is what this group does.
27          “And so when we talk about gangs and the need to prosecute gang crimes
            and members of those groups who are committing these crimes, it cuts to
28          kind of the core of what I do. It's not about making ... defendant look bad or
                                                39
 1                  look dirty; it's about showing you what ... defendant's values are and what
                    this group is engaged in.”
 2
                    b. Analysis.
 3
                    Defendant contends the prosecutor “vouch[ed] for the credibility of the gang
 4          expert and the prosecutor's gang theory of the case.” (Boldface & capitalization
            omitted.) “To preserve a claim of prosecutorial misconduct during argument, [e.g.,
 5          vouching for witness credibility,] a defendant must contemporaneously object and
            seek a jury admonition.” (People v. Bonilla (2007) 41 Cal.4th 313, 336.) “As a
 6          general rule a defendant may not complain on appeal of prosecutorial misconduct
            unless in a timely fashion—and on the same ground—the defendant made an
 7          assignment of misconduct and requested that the jury be admonished to disregard
            the impropriety.” (People v. Samayoa (1997) 15 Cal.4th 795, 841, italics added.) In
 8          the instant case, defendant objected on the basis of “facts not in evidence,” which is
            not the same as improper vouching. (See People v. Linton (2013) 56 Cal.4th 1146,
 9          1206–1209.) Consequently, he forfeited his claim on appeal. [Fn.14]

10                  [Fn.14] In any event, even if defendant preserved the vouching claim, it is
                    without merit. The prosecutor “did not place the prestige of the government
11                  behind [Beagley] through personal assurances of veracity, or suggest that
                    information not presented to the jury supported [Beagley's] testimony.”
12                  (People v. Williams (2013) 56 Cal.4th 165, 193, overruled in part by People
                    v. Elizalde (2015) 61 Cal.4th 523, 538, fn. 9.) Instead, his remarks addressed
13                  defense counsel's assertion that gang evidence has no purpose other than
                    mudslinging.
14
     Vasquez, 2018 WL 716845, at *35-36.
15
                    a. Procedural Default
16
            The state court found that Petitioner had forfeited his claim by failing to object to the
17
     prosecutor for improper vouching. Respondent argues that Petitioner’s claim is thus procedurally
18
     defaulted. The Court agrees.
19
            A federal court will not review a claim of federal constitutional error raised by a state
20
     habeas petitioner if the state court determination of the same issue “rests on a state law ground
21
     that is independent of the federal question and adequate to support the judgment.” Coleman v.
22
     Thompson, 501 U.S. 722, 729 (1991). This rule also applies when the state court's determination
23
     is based on the petitioner's failure to comply with procedural requirements, so long as the
24
     procedural rule is an adequate and independent basis for the denial of relief. Id. at 730. For the
25
     bar to be “adequate,” it must be “clear, consistently applied, and well-established at the time of
26
     the [ ] purported default.” Fields v. Calderon, 125 F.3d 757, 762 (9th Cir. 1997). For the bar to
27
     be “independent,” it must not be “interwoven with the federal law.” Michigan v. Long, 463 U.S.
28
                                                       40
 1   1032, 1040-41 (1983). If an issue is procedurally defaulted, a federal court may not consider it

 2   unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the

 3   alleged violation of federal law, or demonstrate that failure to consider the claims will result in a

 4   fundamental miscarriage of justice. Coleman, 501 U.S. at 749-50.

 5          The Ninth Circuit has repeatedly held that California's contemporaneous objection

 6   doctrine is clear, well-established, has been consistently applied, and is an adequate and

 7   independent state procedural rule. Melendez v. Pliler, 288 F.3d 1120, 1125 (9th Cir. 2002);

 8   Vansickel v. White, 166 F.3d 953 (9th Cir. 1999). The Ninth Circuit has held that the

 9   contemporaneous objection rule also bars a claim of prosecutorial misconduct. Jackson v.

10   Giurbino, 364 F.3d 1002, 1006-07 (9th Cir. 2004); Rich v. Calderon, 187 F.3d 1064, 1070 (9th

11   Cir. 1999). Thus, by failing to object to the prosecutor’s alleged improper vouching, Petitioner

12   waived his claim in state court and is procedurally barred from raising it here. In any case, as

13   discussed below, the claim is without merit.

14                  b. Legal Standard and Analysis

15          A petitioner is entitled to habeas corpus relief if the prosecutor’s misconduct “so infected

16   the trial with unfairness as to make the resulting conviction a denial of due process.” Donnelly v.

17   DeChristoforo, 416 U.S. 637, 643 (1974). To constitute a due process violation, the prosecutorial

18   misconduct must be “of sufficient significance to result in the denial of the defendant’s right to a

19   fair trial.” Greer v. Miller, 485 U.S. 756, 765 (1987) (quoting United States v. Bagley, 473 U.S.

20   667 (1985)). Any claim of prosecutorial misconduct must be reviewed within the context of the
21   entire trial. Id. at 765-66; United States v. Weitzenhoff, 35 F.3d 1275, 1291 (9th Cir. 1994). The

22   Court must keep in mind that “[t]he touchstone of due process analysis in cases of alleged

23   prosecutorial misconduct is the fairness of the trial, not the culpability of the prosecutor” and “the

24   aim of due process is not punishment of society for the misdeeds of the prosecutor but avoidance

25   of an unfair trial to the accused.” Smith v. Phillips, 455 U.S. 209, 219 (1982). If prosecutorial

26   misconduct is established, and it was constitutional error, the error must be evaluated pursuant to
27   the harmless error test set forth in Brecht v. Abrahamson, 507 U.S. 619 (1993). See Thompson,

28   74 F.3d at 1577 (Only if constitutional error is established “would we have to decide whether the
                                                        41
 1   constitutional error was harmless.”).

 2          The state court reasonably determined that the prosecutor’s remarks were not improper,

 3   much less misconduct. The prosecutor did not vouch for the expert witness, nor did he place the

 4   prestige of the government behind the witness. Rather, the remarks were made in rebuttal to

 5   defense counsel’s argument that the expert witness testimony was presented solely for the

 6   purpose of mudslinging. The prosecutor clarified that this was not the case, and that the purpose

 7   of the expert’s testimony was to show motive. The state court determination was not

 8   unreasonable, and the claim should be rejected.

 9          7. Exclusion of Admissible Evidence

10          Next, Petitioner claims that the trial court deprived him of his due process right to present

11   a complete defense when it excluded the admissible hearsay of Shelly McKeen. Petitioner argues

12   that the evidence had significant probative value for the defense that outweighed any prejudice to

13   the prosecution. Petitioner raised this claim on direct review, and the Fifth DCA denied the claim

14   as follows:

15                  a. Background.
16          Defendant moved in limine to admit, pursuant to Evidence Code section 1370,
            [Fn.12] a phone conversation between McKeen and Moore recorded on April 14,
17          2014. The prosecutor opposed the motion. At the hearing on the motion, the court
            and the parties listened to the recording, which was marked and received into
18          evidence as People's Exhibit No. 5–A. They heard the following exchange:
19                  “Male: Hi, is Shelly there?
20                  “Female: Who's this?
21                  “Male: Detective Moore, police department in Bakersfield.
22                  “Female: Oh, what's up?
23                  “Male: How are you?
24                  “Female: I'm fine. How are you?
25                  “Male: Good.... [¶] ... [¶] ... Um, do you know why I'm calling?
26                  “Female: No.
27                  “Male: Okay, um, your name came up in, uh, in an investigation I'm workin',
                    and I wanted to know if I could, um, talk to you—
28
                                                       42
 1   “Female: Oh, wow.

 2   “Male: And I don't think you're in any trouble I just need to get some, some
     clarification from you.
 3
     “Female: Okay, what's it, what's it dealing with?
 4
     “Male: Um, what's your last name Shelly?
 5
     “Female: McKeen. [¶] ... [¶]
 6
     “Male: Okay. Um, I understand that you know a guy named Aaron.
 7
     “Female: Yeah.
 8
     “Male: That got shot.
 9
     “Female: Yeah, the one's that's been trying to shoot me for the last week,
10   yeah.

11   “Male: He's trying to what?

12   “Female: Shoot me.

13   “Male: Did he say he was gonna shoot you or—

14   “Female: Numerous times, numerous times. Yeah, numerous times. Yeah, I
     mean, he's, um, caught me off guard (unintelligible).... [¶] ... [¶] ... [B]ecause
15   like every time, every time he catches me alone he pulls a gun on me, and he
     forces me to go with him[, which I do because] I'm scared, okay, and then
16   he does whatever he wants. You take it from there.

17   “Male: When was the last time you seen—

18   “Female: And so I, and so I run from him.

19   “Male: The Aaron guy?

20   “Female: Yeah.
21   “Male: Okay. When's the, um, last time you saw him?

22   “Female: Um, (unintelligible), uh, the last time I ran into him was at Del
     Taco, um two days ago.
23
     “Male: Okay, what's he upset about? [¶] ... [¶]
24
     “Female: Um, okay, because, okay, this is what happened. I'm gonna be
25   straight up and honest with you, you know what I mean. All the things you—
     I say to you may not like it, but that's okay, you know what I mean? [¶] ...
26   [¶] ... Uh, okay, I went to, um, hung around with Aaron for a couple of days
     in his black Honda Accord, okay. [¶] ... [¶] ... Well, I had to go see my, my
27   daughter, um, it wasn't very long ago, anyways I told him I had to go see my
     daughter. [¶] ... [¶] ... Okay, and he's like, well, why don't you just take the
28   car, you know, uh, and he offered it to me. I said, okay, that's cool, you know
                                         43
 1   what I mean? So, and then I, I started (unintelligible) the rest of the day, you
     know what I mean, and, um, I asked him—I was like seven hours late
 2   bringing the car back.

 3   “Male: Yeah.

 4   “Female: Seven hours, right, so I was like, fuck, he's gonna be so mad he's
     gonna be pissed you know what I mean. [¶] ... [¶] ... So, why don't I just
 5   [say], hey, you know what, I'm getting pulled over so I didn't know this car
     is stolen, right, so I text him. I said, hey, is this car stolen fool ‘cause I'm
 6   getting pulled over. [¶] ... [¶] ... Okay, and he said, um, why, why what's
     going on? I said, ‘cause I'm getting pulled over is the car stolen? He says
 7   yes, and I said, oh, you know what I mean, I wasn't pulled over, but I thought
     to myself are you sure it is, fool? [¶] ... [¶] ... You let me drive around in this
 8   car all day with my daughter, and there's—this is a stolen car and there's guns
     in here, you know what I mean, that I didn't know about was in there, you
 9   know what I'm saying like so I was like, you know what, consider yourself
     caught fool....
10
     “Male: Can I, can I ask you a question?
11
     “Female: Huh?
12
     “Male: Do have any idea where this car is now?
13
     “Female: Um, I haven't seen that car since, um, I sold it to, uh, Tony.
14
     “Male: Okay. How much did you sell it to Tony for?
15
     “Female: Three-hundred.
16
     “Male: Is that like a deal?
17
     “Female: See Aaron, Aaron is, uh, serious about this car, and I told him, um,
18   you know what I mean, um, when he [got] me at gunpoint the first time—

19   “Male: Yeah.

20   “Female: I told him I will take him where I sold the car.
21   “Male: Yeah.

22   “Female: And that's how Tony Vasquez got involved because I, um, he went
     out to Tony's house to get his car back, and, uh, that's why I ran from him.
23
     “Male: Okay.
24
     “Female: So, ever since then, they've been, they've been at it over the car.
25
     “Male: Right.
26
     “Female: ‘Cause Tony's not gonna give that car back, and (unintelligible)
27   you know what I mean.

28   “Male: Yeah. Um—
                                          44
 1   “Female: I've been shot at twice.

 2   “Male: Who's shooting at you?

 3   “Female: It's Aaron and he's busted my—the side of my face with a [ ]
     [knife,] you know what I mean.
 4
     “Male: Yeah.
 5
     “Female: He—all—Aaron—it's—he's, he's, he's ignorant that's his problem.
 6   He's ignorant.

 7   “Male: Yeah.

 8   “Female: Yeah, okay, and I know that when he finds me it's over, you know
     what I mean. [¶] ... [¶] ... When he sees me it's over.
 9
     “Male: Well, that's why I wanna—can I get involved and talk to you a little
10   bit and get this thing figured out, um, did, did you take any pictures or have
     any information on this Honda at all like a license plate or a vehicle VIN or
11   anything where I can figure ... [¶] ... [¶] ... out where it came from?

12   “Female: It doesn't have a VIN on it. Uh, I can get a hold of [unintelligible]
     was my home girl Nichole on it. She's stole it from somebody, okay. It was
13   her Honda originally, okay, then Aaron beat [the] shit out of her and stole it
     from her, and then I took it from Aaron [since he lied to me]. [¶] ... [¶] ...
14   And then I went and sold it to Tony. [¶] ... [¶]

15   “Male: ... Hey, were you there when, uh, when Aaron, when Aaron took that
     Saturn? ... [¶] ... [¶]
16
     “Female: No. I wasn't there, but I had drove that Saturn, um, and whenever
17   Aaron had caught up with me the second time ... [¶] ... [¶] ... and threw me
     in the car. [¶] ... [¶] ... Um, he made me drive that car while he went, went
18   and got his Impala. [¶] ... [¶]

19   “Male: Did, did you ever see, did you ever see Tony driving the Saturn?

20   “Female: No. I never saw Tony drive it.
21   “Male: Did you see Tony driving the Honda?

22   “Female: Um, no, Tony, Tony never drove it, uh, his old lady did.

23   “Male: Which one?

24   “Female: Uh, Melissa. That's funny, which one. His wife Melissa.

25   “Male: When did you see her driving the Honda?

26   “Female: Uh, the night that I gave him, uh, Tony gave me three-hundred
     dollars for [it].”
27
     [Fn.12] Evidence Code section 1370, subdivision (a), reads: “Evidence of a
28   statement by a declarant is not made inadmissible by the hearsay rule if all
                                         45
 1          of the following conditions are met: [¶] (1) The statement purports to narrate,
            describe, or explain the infliction or threat of physical injury upon the
 2          declarant. [¶] (2) The declarant is unavailable as a witness pursuant to
            [Evidence Code] [s]ection 240. [¶] (3) The statement was made at or near
 3          the time of the infliction or threat of physical injury. Evidence of statements
            made more than five years before the filing of the current action or
 4          proceeding shall be inadmissible under this section. [¶] (4) The statement
            was made under circumstances that would indicate its trustworthiness. [¶]
 5          (5) The statement was made in writing, was electronically recorded, or made
            to a physician, nurse, paramedic, or to a law enforcement official.”
 6
     Mattson testified she searched for McKeen, but to no avail. Based on McKeen's
 7   Facebook posts, Mattson surmised McKeen had moved out of the state.

 8   Moore testified he phoned McKeen on April 14, 2014, after he “received
     information that she may have some background information regarding the case.”
 9   As to McKeen's claims of Rocha “shooting at her,” “brandishing a gun,” and “hitting
     her,” Moore could not find “any information[, e.g., police reports,] that
10   corroborate[d] [her] account of the things that happened to her.”

11   When asked by the court what he “want[ed] to introduce in regard to [the]
     recording,” defense counsel replied:
12
            “Specifically what I'm interested in are the statements from ... McKeen
13          regarding ... Rocha threatening her with—shooting at her, threatening her
            with a firearm.... [¶] As well as the statement regarding him cutting her face
14          with a knife.”

15   The court commented:

16          “First, it does appear to me that there has been diligent efforts made, that the
            definition of unavailable witness under [s]ection 240 of the Evidence Code
17          ... has been met.

18          “That takes us, then, to [Evidence Code section] 1370.... [¶] ... [T]he
            definition does appear to have been met and the requirement's met under
19          [Evidence Code section] 1370 based on ... McKeen's statement as to the
            timing of the events, what the threats were and actions taken. [¶] ... [¶]
20
            “At this point, my tentative thought is to allow the statement to be played in
21          its entirety to the jury should either side wish to do so.”

22   After listening to the parties' arguments concerning whether McKeen's out-of-court
     statements were admissible under Evidence Code section 1370, the court asked
23   defense counsel to explain the relevance of the statements. Defense counsel
     answered:
24
            “Rocha's character is going to be in evidence, his character for violence, his
25          character for using firearms. I think the evidence, as it comes out—obviously
            I can't say exactly what it will be—but I think given the fact that we know
26          that ... Rocha himself had a gun that night, and after the shooting he
            attempted to hide that gun, if that gun hadn't been used for some illegal
27          purpose or for some nefarious purpose, there would be no reason to hide the
            gun.
28
                                               46
 1          “I think the evidence is going to come out that ... Rocha may have either
            attempted to use that gun or used that gun that night prompting whatever
 2          shooting may have occurred afterwards. And I think this would be relevant
            to his character for violence, his character for using guns, certainly tying him
 3          to that gun. And I think it would be relevant for that purpose.”

 4   Thereafter, the court tentatively ruled:

 5          “Everyone keep in mind that under [Evidence Code section] 1370, [Evidence
            Code section] 352 is still the analysis, the ultimate analysis that the Court
 6          will perform after going through the first portions. [¶] ... [¶] In regard to ...
            McKeen, under a[n Evidence Code section] 352 analysis, I'm not referencing
 7          undue consumption of time, but whether it's more prejudicial than probative.
            Under that analysis, I'm not allowing it. [¶] ... [¶] ... [T]hat's my tentative
 8          ruling under the [Evidence Code section] 352 analysis. And if we need to
            revisit it, we can.”
 9
     Toward the end of the prosecution's case-in-chief, defendant asked the court to admit
10   McKeen's out-of-court statements for the purpose of impeachment. The court
     rejected the request:
11
            “The ruling is the same. Nothing has substantially changed in regard to my
12          decision-making or my review of the issues or analysis of the issues under
            any of the concerns, whether it be ... Evidence Code [s]ection 352, et cetera.”
13
            b. Analysis.
14
     Hearsay statements that are admissible under an exception to the hearsay rule “are
15   nonetheless subject to Evidence Code section 352 under which ‘the trial court is
     required to weigh the evidence's probative value against the dangers of prejudice,
16   confusion, and undue time consumption.’ [Citation.]” (People v. Geier (2007) 41
     Cal.4th 555, 584.) “A trial court's discretionary ruling under this statute ‘“must not
17   be disturbed on appeal except on a showing that the court exercised its discretion in
     an arbitrary, capricious or patently absurd manner that resulted in a manifest
18   miscarriage of justice. [Citations.]”’ [Citation.]” (People v. Williams (2008) 43
     Cal.4th 584, 634–635.) In addition, “when ruling on a[n] [Evidence Code] section
19   352 motion, a trial court need not expressly weigh prejudice against probative value,
     or even expressly state it has done so. All that is required is that the record
20   demonstrate the trial court understood and fulfilled its responsibilities under
     Evidence Code section 352.” (People v. Williams (1997) 16 Cal.4th 153, 213.)
21
     At trial, defense counsel argued McKeen's out-of-court statements were relevant to
22   show Rocha provoked the shooting at 7–Eleven. On appeal, defendant alleges Rocha
     “wait[ed] for [him] to arrive” at 7–Eleven, Rocha “attempted to use [the] firearm to
23   forcibly retake the Honda (an attempted carjacking) when it arrived at the 7–
     Eleven,” and “[Rocha] and Ortiz were shot in self defense.” The theory of Rocha
24   being the aggressor, however, found scant support in the record. As noted, the
     totality of the circumstances indicated defendant was the gunman in the Honda
25   Accord. (See ante, at pp. 44–45.) While the evidence showed Rocha had access to
     an H & R model 922 .22–caliber nine-shot revolver during and after the shooting, it
26   also showed (1) only three bullets were fired, two of which penetrated Rocha's thigh
     and Ortiz's temple, respectively; (2) three corresponding Winchester nine-
27   millimeter Luger shell casings were recovered from the crime scene; and (3) none
     of the shell casings were expelled from the revolver. (Cf. People v. Viramontes
28   (2001) 93 Cal.App.4th 1256, 1263 [forensic evidence determined at least one shot
                                                47
 1          was fired from one gun and at least seven shots fired from another gun].) GPS data
            from defendant's ankle monitor established defendant arrived at 7–Eleven from
 2          ampm at precisely 12:16 a.m. 7–Eleven's surveillance footage demonstrated the
            gunfire commenced at 12:16 a.m. and, a few seconds later, Rodrigo and his
 3          girlfriend entered the store and phoned 911. Rodrigo, who had been in the front of
            the store, heard the gunshots and saw a black car leaving the parking lot. He did not
 4          witness anything else that would have corroborated defendant's claim he shot Rocha
            (and Ortiz, who was sitting in the driver's seat of the Saturn) in self-defense. (Cf.
 5          ibid. [numerous witnesses described a pause between the first shot and subsequent
            shots; one witness testified “it sounded as if two different guns were firing from
 6          different areas”].) Because the claim was not borne out by the evidence, the court
            properly excluded evidence of Rocha's bad character as more prejudicial than
 7          probative. (See People v. Hoyos (2007) 41 Cal.4th 872, 913 [“[E]ven if the ... victim
            were the most violent person in the world, that fact would not be relevant if the
 8          evidence made it clear that the victim was taken by surprise and shot....”], overruled
            on other grounds by People v. Black (2014) 58 Cal.4th 912, 919–920.)
 9

10   Vasquez, 2018 WL 716845, at *26-30.

11                  a. Legal Standard and Analysis

12          This claim is not cognizable on federal habeas review because, as previously stated, the

13   admissibility of evidence is a matter of state law. Estelle, 502 U.S. at 67-68 (state evidentiary

14   ruling cannot provide ground for federal habeas relief unless the admission of evidence violated

15   due process). There is no Supreme Court authority that squarely addresses whether a

16   discretionary decision to exclude evidence violates a defendant’s constitutional right to present

17   relevant evidence. Moses v. Payne, 555 F.3d 742, 758-59 (9th Cir. 2009); see also Brown v.

18   Horell, 644 F.3d 969, 983 (9th Cir. 2011) (“Between the issuance of Moses and the present, the

19   Supreme Court has not decided any case either ‘squarely address[ing]’ the discretionary exclusion

20   of evidence and the right to present a complete defense or ‘establish[ing] a controlling legal

21   standard’ for evaluating such conclusions. Brown, therefore, cannot – as the petitioner in Moses

22   could not – show that the state appellate court’s ruling was either contrary to or an unreasonable

23   application of clearly established Supreme Court precedent.”). For this reason, Petitioner cannot

24   show that the exclusion of McKeen’s statements violated his constitutional rights, and habeas

25   relief is unauthorized. Wright v. Van Patten, 552 U.S. 120, 125-26 (2008).

26          Moreover, the state court rejection of the claim was entirely reasonable. Petitioner sought

27   to introduce McKeen’s statements to show Rocha’s propensity for violence to support his

28   allegation that he shot in self-defense. As previously discussed, however, there was little if any
                                                       48
 1   evidence to support this theory. Eyewitness testimony, video surveillance recordings, ballistics

 2   evidence, and GPS monitoring data showed that Petitioner arrived at 7-Eleven at 12:16 a.m., that

 3   gunfire commenced seconds later from a single gun, and Petitioner then fled the scene on foot.

 4   McKeen’s testimony would not have altered the outcome. The claim should be rejected.

 5          8. Sentencing Error

 6          Petitioner contends he received an elevated sentence based on facts not found by the jury

 7   in violation of his due process rights. Petitioner presented this claim on direct appeal, and it was

 8   denied by the Fifth DCA in a reasoned decision as follows:

 9                  a. Background.
10          Defendant was charged with the murder of Ortiz on count 1. The information alleged
            this crime “was done by one of the following means, which is within the meaning
11          of ... section 189. A) Destructive device or explosive [.] B) Weapon of mass
            destruction[.] C) Armor penetrating ammunition[.] D) Poison[.] E) Lying in wait[.]
12          F) Torture[.] G) Willful, deliberate, and premeditated killing[.] H) Discharge of a
            firearm from a motor vehicle, intentionally at another person outside the vehicle,
13          with the intent to inflict death[.] I) Perpetration of, or attempt to perpetrate[,] arson,
            rape, carjacking, robbery, burglary, mayhem, or kidnapping.” (Capitalization
14          omitted.) The information further alleged the murder “was intentional and
            perpetrated by means of discharging a firearm from a motor vehicle at another
15          person or persons with the intent to inflict death, in violation of ... section 190.2[,
            subdivision]( [a] )(21).” (Capitalization omitted.)
16
            Defendant was also charged with the attempted murder of Rocha on count 2. The
17          information alleged this crime “was done by one of the following means, which is
            within the meaning of ... section 189. A) Destructive device or explosive [.] B)
18          Weapon of mass destruction[.] C) Armor penetrating ammunition[.] D) Poison[.] E)
            Lying in wait[.] F) Torture[.] G) Willful, deliberate, and premeditated killing[.] H)
19          Discharge of a firearm from a motor vehicle, intentionally at another person outside
            the vehicle, with the intent to inflict death[.] I) Perpetration of, or attempt to
20          perpetrate[,] arson, rape, carjacking, robbery, burglary, mayhem, or kidnapping.”
            (Capitalization omitted.)
21
            Prior to closing arguments, the court instructed the jury:
22
                    “[CALCRIM No. 520 (First or Second Degree Murder With Malice
23                  Aforethought):] [D]efendant is charged in Count 1 with murder, in violation
                    of ... [s]ection 187.
24
                    “To prove that ... defendant is guilty of this crime, the People must prove
25                  that: [¶] One[,] ... defendant committed an act that caused the death of
                    another person. [¶] And; two, when ... defendant acted, he had a state of mind
26                  called malice aforethought. [¶] ... [¶]
27                  “[CALCRIM No. 521 (First Degree Murder):] [D]efendant is guilty of first-
                    degree murder if the People have proved that he murdered by shooting a
28                  firearm from a motor vehicle. [¶] ... [D]efendant committed this kind of
                                                    49
 1          murder if he shot a firearm from a vehicle; he intentionally shot at a person
            who was outside ... defendant's vehicle but was occupied; and the third
 2          requirement is that he intended to kill that person. [¶] ... [¶]

 3          “[CALCRIM No. 600 (Attempted Murder):] [D]efendant is charged in
            Count [ ] 2 ... with attempted murder. To prove that ... defendant is guilty of
 4          attempted murder, the People must prove that: [¶] One; ... defendant took at
            least one direct but ineffective step toward killing another person. [¶] And,
 5          two; ... defendant intended to kill that person. [¶] ... [¶]

 6          “[CALCRIM No. 601 (Attempted Murder: Deliberation and
            Premeditation):] If you find ... defendant guilty of attempted murder under
 7          Count[ ] 2 ..., you must then decide whether the People have proved the
            additional allegation that the attempted murder was done willfully, and with
 8          deliberation and premeditation.

 9          “... [D]efendant acted willfully if he intended to kill when he acted. [¶] ...
            [D]efendant deliberated if he carefully weighed the considerations for and
10          against his choice and, knowing the consequences, decided to kill. [¶] ...
            [D]efendant premeditated if he decided to kill before acting. [¶] ... [¶]
11
            “A decision to kill made rashly, impulsively, or without careful
12          consideration of the choice and its consequences is not deliberate and
            premeditated. On the other hand, a cold, calculated decision to kill can be
13          reached quickly. The test is the extent of the reflection, not the length of
            time. [¶] ... [¶]
14
            “[CALCRIM No. 700 (Special Circumstances: Introduction):] If you find ...
15          defendant guilty of first-degree murder, you must also decide if the People
            have proved that the special circumstance is true. [¶] ... [¶]
16
            “[CALCRIM No. 735 (Special Circumstances: Discharge From Vehicle):]
17          [D]efendant is charged with [the] special circumstance of committing
            murder while shooting a firearm from a motor vehicle, in violation of ...
18          [s]ection 190.2[, subdivision](a)(21).

19          “To prove that this special circumstance is true, the People must prove that
            ... defendant shot a firearm from a motor vehicle killing ... Ortiz; ... defendant
20          shot at a person who was outside the vehicle occupied by ... defendant; and,
            three, at the time of the shooting, ... defendant intended to kill.”
21
     Following deliberations, the jury rendered its verdict, which was published by the
22   clerk:

23          “First count. We, the jury, impaneled to try the above-entitled cause, find ...
            defendant ... guilty of felony, to wit: [m]urder of ... Ortiz, ... in violation of
24          [s]ection 187[, subdivision](a) ... as alleged in the first count of the
            Information, and do hereby fix the degree as murder in the first degree....
25
            “We, the jury, impaneled to try the above-entitled cause, find it to be true as
26          to [defendant] that the crime was done by one of the following means, which
            is within the meaning of ... [s]ection 189[:] (a) destructive device or
27          explosive; (b) weapon of mass destruction; (c) armor-penetrating
            ammunition; (d) poison; (e) lying in wait; (f) torture; (g) willful, deliberate
28          and premeditated killing; (h) discharge of a firearm from a motor vehicle
                                                50
 1           intentionally at another person outside the vehicle with the intent to inflict
             death; (i) perpetration of or attempt to perpetrate arson, rape, carjacking,
 2           robbery, burglary, mayhem, or kidnapping as alleged in the Information. [¶]
             ... [¶]
 3
             “We, the jury, impaneled to try the above-entitled cause, find it to be true as
 4           to [defendant] that the murder of ... Ortiz ... was intentional and perpetrated
             by means of discharging a firearm from a motor vehicle at another person or
 5           persons with the intent to inflict death, in violation of ... [s]ection 190.2[,
             subdivision](a)(21) as alleged in the Information.... [¶] ... [¶]
 6
             “... Second count. We, the jury, impaneled to try the above-entitled cause,
 7           find ... defendant ... guilty of felony, to wit: [a]ttempted murder of ... Rocha,
             in violation of [s]ection[s] 664[ and]187[, subdivision](a) ... as alleged in the
 8           second count of the Information....

 9           “We, the jury, impaneled to try the above-entitled cause[,] find it to be true
             as to [defendant] that the crime was done by one of the following means,
10           which is within the meaning of ... [s]ection 189[:] (a) destructive device or
             explosive; (b) weapon of mass destruction; (c) armor-penetrating
11           ammunition; (d) poison; (e) lying in wait; (f) torture; (g) willful, deliberate
             and premeditated killing; (h) discharge of a firearm from a motor vehicle
12           intentionally at another person outside the vehicle with the intent to inflict
             death; (i) perpetration of or attempt to perpetrate arson, rape, carjacking,
13           robbery, burglary, mayhem[,] or kidnapping as alleged in the Information.”

14   On count 2, the court imposed 14 years to life, plus 25 years to life for firearm
     discharge proximately causing great bodily injury, five years for the prior serious
15   felony conviction, and two years for two prior prison terms.

16           b. Analysis.

17   “[I]f the crime attempted is willful, deliberate, and premeditated murder, as defined
     in Section 189, the person guilty of that attempt shall be punished by imprisonment
18   in the state prison for life with the possibility of parole. If the crime attempted is any
     other one in which the maximum sentence is life imprisonment or death, the person
19   guilty of the attempt shall be punished by imprisonment in the state prison for five,
     seven, or nine years.” (§ 664, subd. (a); accord, People v. Gonzalez (2012) 54
20   Cal.4th 643, 654.)
21   To begin with, defendant questions the format of the accusatory pleading regarding
     count 2, which (1) alleged attempted murder; and (2) under “enhancement,” alleged
22   the crime was done by “one of” several “means” enumerated in section 189.
     (Capitalization omitted.) The language of section 664, subdivision (a), is
23   unequivocal: an indeterminate term will be imposed only where the crime attempted
     is willful, deliberate, and premeditated murder. [Fn.15] Nevertheless, while the
24   information should have tailored the allegation on count 2 to assert only willful,
     deliberate, premeditated attempted murder, it still complied with the statutory
25   pleading requirement. Section 664, subdivision (a), states: “The additional term
     provided in this section for attempted willful, deliberate, and premeditated murder
26   shall not be imposed unless the fact that the attempted murder was willful,
     deliberate, and premeditated is charged in the accusatory pleading....” Here, the
27   information identifies “willful, deliberate, and premeditated killing” as “one of” the
     possible “means” defendant attempted to murder Rocha. (Capitalization omitted.)
28   This is not a scenario in which the pleading omitted the material language. (Cf.
                                                 51
 1   People v. Arias (2010) 182 Cal.App.4th 1009, 1017 [charging document alleged
     defendant unlawfully and with malice aforethought attempted to murder victims but
 2   failed to allege these attempted murders were willful, deliberate, and premeditated].)
     Instead, the information contained the material language and other extraneous points
 3   that should not have been listed. Regardless, the information “gave defendant notice
     that he was potentially subject to the enhanced punishment provision for attempted
 4   murder under section 664, subdivision (a).” (Id. at p. 1019.)

 5           [Fn.15] The Attorney General contends “the ‘willful, deliberate, and
             premeditated’ language in section 664 should be read to include all forms of
 6           first degree murder listed in section 189.” Defendant disagrees, as do we.
             “The court's role in construing a statute is to ‘ascertain the intent of the
 7           Legislature so as to effectuate the purpose of the law.’ [Citations.] In
             determining the Legislature's intent, a court looks first to the words of the
 8           statute. [Citation.] ‘[I]t is the language of the statute itself that has
             successfully braved the legislative gauntlet.’ [Citation.]” (People v. Snook
 9           (1997) 16 Cal.4th 1210, 1215.) “When looking to the words of the statute, a
             court gives the language its usual, ordinary meaning. [Citations.] If there is
10           no ambiguity in the language, we presume the Legislature meant what it said
             and the plain meaning of the statute governs. [Citations.]” (Ibid.)
11
     Next, defendant argues:
12
             “The jury verdict form for Count 2 asked jurors to make a special finding
13           pursuant to ... section 189. The verdict form did not ask the jury to identify
             which factor the jury relied upon. Instead, it simply listed the nine different
14           ways that a murder can be elevated to first degree murder ... and asked the
             jury to find that the attempted murder ‘was done by one of [those] means.’
15           Thus, the jury's ‘true’ finding only indicates that the attempted murder was
             done by one of the nine ways listed on the jury verdict form. There was no
16           specific finding that the attempted murder was ‘willful, deliberate, and
             premeditated murder, as defined in Section 189.’”
17
     We agree nothing on the face of the form indicated which of the nine means formed
18   the basis of the “true” finding. However, to the extent defendant suggests section
     664, subdivision (a), requires an express finding in the verdict that he attempted
19   willful, deliberate, and premeditated murder, we disagree in view of the plain
     meaning of the provision. (See, e.g., People v. Chevalier (1997) 60 Cal.App.4th 507,
20   515 [similar to the language in § 664, subd. (a), Health & Saf. Code, § 11370.4,
     subd. (c) provides that the weight enhancement shall not be imposed unless it “is
21   charged in the accusatory pleading and admitted or found to be true by the trier of
     fact”; an express finding by the jury in the verdict of the weight enhancement is not
22   required because the statute does not state that an express finding is required].)
     Moreover, under the circumstances of this particular case, a finding of willful,
23   deliberate, and premeditated attempted murder was discernible.

24   “‘“A verdict is to be given a reasonable intendment and be construed in light of the
     issues submitted to the jury and the instructions of the court.” [Citations.]’
25   [Citations.] ‘The form of a verdict is immaterial provided the intention to convict of
     the crime charged is unmistakably expressed. [Citation.]’ [Citation.] ‘[T]echnical
26   defects in a verdict may be disregarded if the jury's intent to convict of a specified
     offense within the charges is unmistakably clear, and the accused's substantial rights
27   suffered no prejudice. [Citations.]’ [Citation.]” (People v. Jones (1997) 58
     Cal.App.4th 693, 710–711; see People v. Arredondo (1975) 52 Cal.App.3d 973, 978
28   [“The cases equate ‘substantial rights' with reversible error, i.e., did the error result
                                                 52
 1   in a miscarriage of justice?”]; see also People v. Watson, supra, 46 Cal.2d at p. 836
     [“[A] ‘miscarriage of justice’ should be declared only when the court, ‘after an
 2   examination of the entire cause, including the evidence,’ is of the ‘opinion’ that it is
     reasonably probable that a result more favorable to the appealing party would have
 3   been reached in the absence of the error.”].) “The same rules apply to a finding on a
     sentence enhancement allegation.” (People v. Chevalier, supra, 60 Cal.App.4th at
 4   p. 514.)

 5   As noted, in connection with count 2, the court specifically instructed the jury to
     decide “whether the People have proved the additional allegation that the attempted
 6   murder was done willfully, and with deliberation and premeditation.” It did not give
     analogous instructions concerning attempted murder perpetrated in the commission
 7   of arson, rape, carjacking, robbery, burglary, mayhem, or kidnapping or perpetrated
     by means of a destructive device or explosive, a weapon of mass destruction, armor-
 8   penetrating ammunition, poison, lying in wait, torture, or discharging a firearm from
     a motor vehicle. Defendant recognizes “CALCRIM No. 601 [the instruction on
 9   deliberation and premeditation] only applied to the ‘deliberation and premeditation’
     alternative mentioned in the pleadings” and “did not purport to define the other ...
10   ways that were alleged in the pleading ... to elevate attempted murder to an
     aggravated offense.” Because the instruction “framed the pertinent issue” (People
11   v. Mackabee (1989) 214 Cal.App.3d 1250, 1256), the “true” finding on the verdict
     form could only refer to the jury's determination as to whether defendant's attempted
12   murder of Rocha was willful, deliberate, and premeditated. (See People v. Sanchez
     (2001) 26 Cal.4th 834, 852 [“Jurors are presumed able to understand and correlate
13   instructions and are further presumed to have followed the court's instructions.”];
     see also People v. Mackabee, supra, at pp. 1256–1257 [“[T]he jury instructions were
14   sent into the jury room during deliberations[;] the information was not. It is therefore
     reasonable to assume the jury paid more attention to the instructions than to the
15   information.”].)

16   Defendant insists the jury's finding of aggravated attempted murder could have been
     (and was likely) based on shooting a firearm from a motor vehicle. We disagree.
17   The court's instructions on count 2 only referred to willful, deliberate, and
     premeditated attempted murder. The instructions on shooting from a motor vehicle
18   were given in connection with count 1, not count 2. Absent affirmative evidence to
     the contrary, it must be presumed the jury complied with the instructions given to it.
19   (People v. Ortiz (2012) 208 Cal.App.4th 1354, 1370; People v. Crow (1994) 28
     Cal.App.4th 440, 446; accord, Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th 780,
20   803.)
21   In addition, defendant's substantial rights suffered no prejudice. The proof of willful,
     deliberate, and premeditated attempted murder was overwhelming. The record
22   establishes defendant was aware Rocha took a silver two-door Saturn from
     defendant's residence. (See People v. Brooks, supra, 3 Cal.5th at pp. 58–59 [jury
23   could reasonably infer motive to kill from evidence of a defendant's prior
     relationship with the victim].) On the night of the shooting, Rocha parked the Saturn
24   at a 7–Eleven at approximately 12:11 a.m. Defendant, who had been at a different
     convenience store since 12:02 a.m., went to the 7–Eleven. (Cf. People v. Koontz
25   (2002) 27 Cal.4th 1041, 1081 [defendant pursued victim from one apartment to
     another].) Defendant was armed with a loaded handgun, “indicating he had
26   considered the possibility of a violent encounter.” (People v. Lee, supra, 51 Cal.4th
     at p. 636.) Defendant arrived at 7–Eleven in the Honda Accord at precisely 12:16
27   a.m. He snuck up behind the Saturn, in which Rocha was essentially confined (see
     People v. Pensinger (1991) 52 Cal.3d 1210, 1237 [total vulnerability of the victim])
28   and immediately fired three shots at close range (see, e.g., People v. Manriquez,
                                                53
 1          supra, 37 Cal.4th at p. 578; People v. Koontz, supra, at p. 1082). “[T]he manner of
            killing [and attempted killing] was calm and exacting, supporting a conclusion that
 2          it was the result of preexisting thought and reflection rather than an unconsidered
            rash impulse.” (People v. Lee, supra, at p. 637.)
 3
            Finally, regarding defendant's claim of Apprendi [Fn.16] error, we point out, in the
 4          cases cited by defendant in support of the claim, the trial judge enhanced a prison
            sentence after he (not the jury) made the requisite factual determination. (See
 5          Washington v. Recuenco (2006) 548 U.S. 212, 214–215; Apprendi, supra, 530 U.S.
            at pp. 468–469; see also Blakely v. Washington (2004) 542 U.S. 296, 298; Ring v.
 6          Arizona (2002) 536 U.S. 584, 588–589.) By contrast, in the instant case, the issue
            of whether defendant willfully, deliberately, and with premeditation attempted to
 7          murder Rocha was submitted to the jury and an affirmative finding was inferable
            from the record. Even assuming, arguendo, there was an error, it was harmless
 8          beyond a reasonable doubt because there was overwhelming evidence of planning,
            motive, and manner of killing, all of which may establish premeditation and
 9          deliberation. (People v. Jablonski (2006) 37 Cal.4th 774, 817.)

10                  [Fn.16] Apprendi v. New Jersey (2000) 530 U.S. 466, 490 (Apprendi).

11   Vasquez, 2018 WL 716845, at *36-40.

12                  a. Legal Standard and Analysis

13          It is well-settled that federal habeas relief is not available to state prisoners challenging

14   state law. Estelle, 502 U.S. at 67 (1991) (“We have stated many times that federal habeas corpus

15   relief does not lie for errors of state law); Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997)

16   (“alleged errors in the application of state law are not cognizable in federal habeas corpus”

17   proceedings). Thus, to the extent Petitioner disagrees with the state court’s determination that the

18   accusatory pleading complied with state notice requirements, he fails to present a federal

19   question. Likewise, his disagreement with the state court determination that Cal. Penal Code §

20   664(a) does not require an express finding that he attempted willful, deliberate, and premeditated

21   murder fails to present a federal claim.

22          Petitioner also contends that his sentence violates Apprendi. In Apprendi v. New Jersey,

23   530 U.S. 466, 488-90 (2000), the Supreme Court held that “any fact [other than a the fact of a

24   prior conviction] that increases the penalty for a crime beyond the prescribed statutory maximum

25   must be submitted to a jury, and proved beyond a reasonable doubt.” Petitioner states that

26   because Cal. Penal Code § 664(a) increases the penalty for attempted murder if it is premeditated,

27   the question of premeditation must be submitted to the jury. The state court reasonably

28   determined that Apprendi was not violated because the issue of premeditation was in fact
                                                        54
 1   submitted to the jury. The state court also reasonably determined that even if Apprendi error

 2   occurred, it was harmless beyond a reasonable doubt, because there was overwhelming evidence

 3   of planning, motive and manner of killing sufficient to establish premeditation and deliberation.

 4   The claim should be denied.

 5          9. Insufficiency of the Evidence

 6          Petitioner contends that there was insufficient evidence to support the conviction for

 7   making criminal threats. Petitioner raised this claim on direct review, and it was denied in a

 8   reasoned decision as follows:

 9          “Claims challenging the sufficiency of the evidence to uphold a judgment are
            generally reviewed under the substantial evidence standard. Under that standard,
10          ‘“an appellate court reviews the entire record in the light most favorable to the
            prosecution to determine whether it contains evidence that is reasonable, credible,
11          and of solid value, from which a rational trier of fact could find [the elements of the
            crime] beyond a reasonable doubt.”’ [Citations.]” (In re George T. (2004) 33 Cal.4th
12          620, 630–631.) We “presume in support of the judgment the existence of every fact
            the trier could reasonably deduce from the evidence.” (People v. Redmond (1969)
13          71 Cal.2d 745, 755.) “We need not be convinced of the defendant's guilt beyond a
            reasonable doubt; we merely ask whether ‘“any rational trier of fact could have
14          found the essential elements of the crime beyond a reasonable doubt.” [Citation.]’
            [Citation.]” (People v. Tripp (2007) 151 Cal.App.4th 951, 955, italics omitted.)
15
            “Before the judgment of the trial court can be set aside for insufficiency of the
16          evidence to support the verdict of the jury, it must clearly appear that upon no
            hypothesis what[so]ever is there sufficient substantial evidence to support it.”
17          (People v. Redmond, supra, 71 Cal.2d at p. 755.) “‘Conflicts and even testimony
            which is subject to justifiable suspicion do not justify the reversal of a judgment, for
18          it is the exclusive province of the trial judge or jury to determine the credibility of a
            witness and the truth or falsity of the facts upon which a determination depends.
19          [Citation.] We resolve neither credibility issues nor evidentiary conflicts; we look
            for substantial evidence.’ [Citation.]” (People v. Lee (2011) 51 Cal.4th 620, 632.)
20
            “This standard of review ... applies to circumstantial evidence. [Citation.] If the
21          circumstances, plus all the logical inferences the jury might have drawn from them,
            reasonably justify the jury's findings, our opinion that the circumstances might also
22          reasonably be reconciled with a contrary finding does not warrant a reversal of the
            judgment. [Citations.]” (People v. Tripp, supra, 151 Cal.App.4th at p. 955.)
23
            “In order to prove a violation of section 422, the prosecution must establish all of
24          the following: (1) that the defendant ‘willfully threaten[ed] to commit a crime which
            will result in death or great bodily injury to another person,’ (2) that the defendant
25          made the threat ‘with the specific intent that the statement ... is to be taken as a
            threat, even if there is no intent of actually carrying it out,’ (3) that the threat—which
26          may be ‘made verbally, in writing, or by means of an electronic communication
            device’—was ‘on its face and under the circumstances in which it [was] made, ... so
27          unequivocal, unconditional, immediate, and specific as to convey to the person
            threatened, a gravity of purpose and an immediate prospect of execution of the
28          threat,’ (4) that the threat actually caused the person threatened ‘to be in a sustained
                                                          55
 1          fear for his or her own safety or for his or her immediate family's safety,’ and (5)
            that the threatened person's fear was ‘reasonabl[e]’ under the circumstances.”
 2          (People v. Toledo (2001) 26 Cal.4th 221, 227–228.)

 3          Substantial evidence derived from People's Exhibit No. 9–A supported defendant's
            conviction for criminal threats. He and Dunn were alone in a moving vehicle at
 4          nighttime. It is reasonable to deduce defendant was driving and in control of the
            vehicle, i.e., he was able to keep the doors locked, judging from Dunn's later pleas
 5          to “[l]et [her] out,” inter alia. (See People v. Fierro (2010) 180 Cal.App.4th 1342,
            1348 [the defendant's proximity to victim adds weight to purported threat].) With
 6          access to a knife, he told Dunn to “accept” her “punishment” for her failure to steal
            for him “[t]wo days in a row,” a failure he equated with “[s]traight utter
 7          disrespectfulness.” (Cf. ibid. [the defendant made a willful threat to inflict death or
            great bodily injury when he displayed a weapon and told the victim he would kill
 8          him].) Clearly distressed, Dunn begged him not to “hurt” or “stab” her and offered
            to “do anything,” including prostitution, to redeem herself and avoid physical harm.
 9          Unmoved by her pleas and tears, defendant told Dunn she was “gonna get it,
            regardless,” explaining (1) she had to “suffer the consequences” for not “follow[ing]
10          rules”; and (2) if he “let [her] get away with this,” “then the next one's gonna wanna
            get away with it.” (See People v. Wilson (2010) 186 Cal.App.4th 789, 806 [“[T]he
11          defendant must intend for the victim to receive and understand the threat....”].) As
            the footage demonstrated, Dunn was in fear for her own safety “beyond [a]
12          momentary, fleeting, or transitory” period (People v. Allen (1995) 33 Cal.App.4th
            1149, 1156), a fear which manifested in frenzied screaming when defendant made a
13          sudden movement and said, “I want you to fuckin' die.” Based on the overall
            circumstances, a reasonable jury could have found defendant's statements were
14          “‘sufficiently unequivocal, unconditional, immediate, and specific as to convey to
            the victim a gravity of purpose and immediate prospect of execution’” (People v.
15          Hamlin (2009) 170 Cal.App.4th 1412, 1433, italics omitted) and Dunn's sustained
            fear was reasonable (In re Ricky T. (2001) 87 Cal.App.4th 1132, 1140). Even
16          assuming, arguendo, defendant may not have intended to stab or otherwise inflict
            physical damage on Dunn, a “[s]pecific intent to carry out the threatened crime is
17          not required.” (People v. Butler (2000) 85 Cal.App.4th 745, 759.) [Footnote
            omitted.]
18

19   Vasquez, 2018 WL 716845, at *31.

20                  a.      Legal Standard

21          The law on sufficiency of the evidence is clearly established by the United States Supreme

22   Court. Pursuant to the United States Supreme Court’s holding in Jackson v. Virginia, 443 U.S.

23   307, the test on habeas review to determine whether a factual finding is fairly supported by the

24   record is “whether, after viewing the evidence in the light most favorable to the prosecution, any

25   rational trier of fact could have found the essential elements of the crime beyond a reasonable

26   doubt.” Jackson, 443 U.S. at 319; see also Lewis v. Jeffers, 497 U.S. 764, 781 (1990). Thus,

27   only if “no rational trier of fact” could have found proof of guilt beyond a reasonable doubt will a

28   petitioner be entitled to habeas relief. Jackson, 443 U.S. at 324. Sufficiency claims are judged by
                                                       56
 1   the elements defined by state law. Id. at 324, n. 16.

 2           If confronted by a record that supports conflicting inferences, a federal habeas court “must

 3   presume–even if it does not affirmatively appear in the record–that the trier of fact resolved any

 4   such conflicts in favor of the prosecution, and must defer to that resolution.” Id. at 326.

 5   Circumstantial evidence and inferences drawn from that evidence may be sufficient to sustain a

 6   conviction. Walters v. Maass, 45 F.3d 1355, 1358 (9th Cir. 1995).

 7           After the enactment of the AEDPA, a federal habeas court must apply the standards of

 8   Jackson with an additional layer of deference. Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir.

 9   2005). In applying the AEDPA’s deferential standard of review, this Court must presume the

10   correctness of the state court’s factual findings. 28 U.S.C. § 2254(e)(1); Kuhlmann v. Wilson,

11   477 U.S. 436, 459 (1986).

12           In Cavazos v. Smith, 565 U.S. 1 (2011), the United States Supreme Court further

13   explained the highly deferential standard of review in habeas proceedings, by noting that Jackson

14           makes clear that it is the responsibility of the jury - not the court - to decide what
             conclusions should be drawn from evidence admitted at trial. A reviewing court may
15           set aside the jury's verdict on the ground of insufficient evidence only if no rational
             trier of fact could have agreed with the jury. What is more, a federal court may not
16           overturn a state court decision rejecting a sufficiency of the evidence challenge
             simply because the federal court disagrees with the state court. The federal court
17           instead may do so only if the state court decision was “objectively unreasonable.”
18           Because rational people can sometimes disagree, the inevitable consequence of this
             settled law is that judges will sometimes encounter convictions that they believe to
19           be mistaken, but that they must nonetheless uphold.
20   Id. at 2.
21                  b.      Analysis

22           A federal habeas court determines sufficiency of the evidence in reference to the

23   substantive elements of the criminal offense as defined by state law. See Jackson, 443 U.S. at

24   324 n. 16. Petitioner was convicted of violating California Penal Code § 422. That section states:

25           Any person who willfully threatens to commit a crime which will result in death or
             great bodily injury to another person, with the specific intent that the statement,
26           made verbally, in writing, or by means of an electronic communication device, is to
             be taken as a threat, even if there is no intent of actually carrying it out, which, on
27           its face and under the circumstances in which it is made, is so unequivocal,
             unconditional, immediate, and specific as to convey to the person threatened, a
28           gravity of purpose and an immediate prospect of execution of the threat, and thereby
                                                         57
 1          causes that person reasonably to be in sustained fear for his or her own safety or for
            his or her immediate family's safety, shall be punished by imprisonment in the
 2          county jail not to exceed one year, or by imprisonment in the state prison.

 3   Cal. Penal Code § 422(a).

 4          Thus, to be found guilty of this crime, the prosecution must prove five distinct

 5   elements:

 6          (1) that the defendant ‘willfully threaten[ed] to commit a crime which will result in
            death or great bodily injury to another person,’ (2) that the defendant made the threat
 7          ‘with the specific intent that the statement ... is to be taken as a threat, even if there
            is no intent of actually carrying it out,’ (3) that the threat—which may be ‘made
 8          verbally, in writing, or by means of an electronic communication device’—was ‘on
            its face and under the circumstances in which it [was] made, ... so unequivocal,
 9          unconditional, immediate, and specific as to convey to the person threatened, a
            gravity of purpose and an immediate prospect of execution of the threat,’ (4) that
10          the threat actually caused the person threatened ‘to be in sustained fear for his or her
            own safety or for his or her immediate family's safety,’ and (5) that the threatened
11          person's fear was ‘reasonabl[e]’ under the circumstances.

12   People v. Toledo, 26 Cal.4th 221, 227-28 (2001) (quoting People v. Bolin, 18 Cal.4th 297, 337-

13   340 & fn. 13 (1998).

14          Viewing the evidence in the light most favorable to the prosecution, it is clear that the

15   state court’s determination that there was sufficient evidence was not unreasonable. As noted by

16   the state court, Petitioner made several statements which reasonably could have been construed as

17   a threat of death or great bodily injury. While holding a knife, Petitioner told the victim “this is

18   your . . . punishment.” (Doc. 19-5 at 15.) When the victim pleaded with him not to “hurt” or

19   “stab” her, he told her she could “cry all you want,” but she was “gonna get it, regardless,”

20   because she had to “suffer the consequences.” (Doc. 19-5 at 6-10.) Subsequently, when the

21   victim pleaded that she would do anything for him and asked him what he wanted of her, he made

22   a sudden movement and said, “I want you to fuckin’ die,” at which point the victim screamed in

23   terror. (Doc. 19-5 at 14.) From this evidence, a jury could conclude that the requirements of Cal.

24   Penal Code § 422(a) were met.

25          In light of the above, Petitioner fails to show that no rational trier of fact would have

26   agreed with the state court’s determination. Petitioner fails to demonstrate that the state court

27   rejection of his claim was contrary to, or an unreasonable application of, the Jackson standard.

28          Further, the state court reasonably rejected Petitioner’s claim that his threats were
                                                        58
 1   protected speech under the First Amendment. The California courts have rejected contentions

 2   that Cal. Penal Code § 422 violates the First Amendment. Toledo, 26 Cal.4th at 233 (Section 422

 3   is not unconstitutionally overbroad). Petitioner concedes that a “true threat” is not protected

 4   speech under the First Amendment. See Virginia v. Black, 538 U.S. 343, 359 (2003).

 5   Nevertheless, he alleges his words fell short of constituting a true threat. For the same reasons

 6   stated above, his arguments fail. A rational jurist could determine that Petitioner’s words could,

 7   and in fact did, cause the victim to believe she would be subjected to great bodily injury or death.

 8   The claim should be denied.

 9          10. Cumulative Error

10          In his final claim for relief, Petitioner alleges that the cumulative effect of the errors

11   deprived him of due process. Petitioner also raised this claim on direct appeal to the Fifth DCA,

12   which denied the claim in the last reasoned decision as follows:

13          “[A] series of trial errors, though independently harmless, may in some
            circumstances rise by accretion to the level of reversible and prejudicial error.”
14          (People v. Hill (1998) 17 Cal.4th 800, 844.) “A claim of cumulative error is in
            essence a due process claim....” (People v. Rivas (2013) 214 Cal.App.4th 1410,
15          1436.) “‘The “litmus test” for cumulative error “is whether defendant received due
            process and a fair trial.”’” (Ibid.) “[T]he reviewing court must ‘review each
16          allegation and assess the cumulative effect of any errors to see if it is reasonably
            probable the jury would have reached a result more favorable to defendant in their
17          absence.’” (People v. Williams (2009) 170 Cal.App.4th 587, 646.)
18          Having reviewed and analyzed each alleged error, we cannot conclude the
            cumulative effect was such that defendant was deprived of due process and a fair
19          trial.
20   Vasquez, 2018 WL 716845, at *42.
21                  a. Legal Standard and Analysis

22          “Multiple errors, even if harmless individually, may entitle a petitioner to habeas relief if

23   their cumulative effect prejudiced the defendant.” Ceja v. Stewart, 97 F. 3d 1246, 1254 (9th Cir.

24   1996) (citing Mak v. Blodgett, 970 F.2d 614, 622 (9th Cir. 1992)); see also Karis v. Calderon,

25   283 F.3d 1117, 1132 (9th Cir. 2002). However, the Ninth Circuit has also recognized that where

26   there is no single constitutional error, nothing can accumulate to the level of a constitutional
27   violation. See Rup v. Wood, 93 F.3d 1434, 1445 (9th Cir. 1996). In this case, no errors occurred,

28   and hence, there can be no cumulative error. Even if errors occurred, a reasonable factfinder
                                                        59
 1   could have found that the cumulative effect of the alleged errors did not prejudice Petitioner.

 2   IV.      RECOMMENDATION

 3            Accordingly, the Court RECOMMENDS that the Petition for Writ of Habeas Corpus be

 4   DENIED with prejudice on the merits.

 5            This Findings and Recommendation is submitted to the United States District Court Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

 7   Local Rules of Practice for the United States District Court, Eastern District of California. Within

 8   thirty (30) days after being served with a copy of this Findings and Recommendation, any party

 9   may file written objections with the Court and serve a copy on all parties. Such a document

10   should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies

11   to the Objections shall be served and filed within ten (10) court days (plus three days if served by

12   mail) after service of the Objections. The Court will then review the Magistrate Judge’s ruling

13   pursuant to 28 U.S.C. § 636 (b)(1)(C). The parties are advised that failure to file objections

14   within the specified time may waive the right to appeal the Order of the District Court. Martinez

15   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16
     IT IS SO ORDERED.
17

18   Dated:     December 16, 2019                                 /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       60
